Exhibit 10.1

 

CREDIT AND GUARANTY AGREEMENT

Dated as of January 31, 2008

Among

GERBER SCIENTIFIC, INC.,
GERBER SCIENTIFIC INTERNATIONAL, INC.,
as Borrowers,

THE GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

as Lenders,

RBS CITIZENS, N.A,
as Administrative Agent for the Lenders,

SOVEREIGN BANK,

as Documentation Agent,

and

RBS SECURITIES CORPORATION D/B/A RBS GREENWICH CAPITAL,
as Sole Lead Arranger and Book Runner.



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

                                                                                                                                                     Page

ARTICLE 1. DEFINITIONS AND ACCOUNTING
TERMS............................................................. 1

            Section 1.1.
Definitions.............................................................................................................. 1

            Section 1.2. Accounting
Terms.................................................................................................. 17

            Section 1.3. Construction of
Terms............................................................................................ 17

ARTICLE 2. THE REVOLVING
CREDIT........................................................................................... 17

            Section 2.1. The Revolving
Credit.............................................................................................. 17

            Section 2.2. Making of Revolving Credit
Advances.................................................................... 17

            Section 2.3. Interest on Base Rate
Loans................................................................................... 19

            Section 2.4. Election of LIBOR Pricing Options; Alternative
Currencies...................................... 19

            Section 2.5. Additional
Payments...............................................................................................
20

            Section 2.6. Letters of
Credit.....................................................................................................
20

            Section 2.7. Swingline
Credit.....................................................................................................
22

            Section 2.8. Interest on Swingline
Loans.....................................................................................
23

            Section 2.9. Refunded Swingline Loans; Swingline Loan
Participations........................................ 23

            Section 2.10. Computation of Interest,
Etc.................................................................................
24

            Section 2.11.
Fees.....................................................................................................................
25

            Section 2.12.
Set‑Off................................................................................................................
25

            Section 2.13. Sharing of
Payments.............................................................................................
25

            Section 2.14. Reduction of Commitment by the
Borrowers......................................................... 26

            Section 2.15. Increased Costs,
Etc............................................................................................
26

            Section 2.16. Changed
Circumstances.......................................................................................
27

            Section 2.17. Use of
Proceeds..................................................................................................
28

            Section 2.18. Incremental
Commitments....................................................................................
28

            Section 2.19. Replacement of
Lenders.......................................................................................
30

ARTICLE 3. CONDITIONS TO LOANS AND
ADVANCES........................................................... 30

            Section 3.1. Conditions to First Revolving Credit Advance; Swingline
Loan................................ 30

            Section 3.2. Conditions to All Revolving Credit Advances; Swingline
Loans; Letters of Credit..... 32

ARTICLE 4. PAYMENT AND
REPAYMENT....................................................................................
33

            Section 4.1. Mandatory
Prepayment..........................................................................................
33

            Section 4.2.Voluntary
Prepayments............................................................................................
33

            Section 4.3. Payment and Interest
Cutoff....................................................................................
34

            Section 4.4. Payment or Other Actions on Non‑Business
Days................................................... 34

            Section 4.5. Method, Timing and Application of
Payments.......................................................... 34

            Section 4.6. Payments Not at End of Interest
Period................................................................... 35

            Section 4.7.
Taxes.....................................................................................................................
36

ARTICLE 5. REPRESENTATIONS AND
WARRANTIES................................................................ 38

            Section 5.1. Corporate Existence, Charter Documents,
Etc........................................................ 38

            Section 5.2. Principal Place of Business; Location of
Records..................................................... 38

i



--------------------------------------------------------------------------------



 

            Section 5.3.
Qualification...........................................................................................................
38

            Section 5.4.
Subsidiaries............................................................................................................
38

            Section 5.5. Corporate
Power...................................................................................................
38

            Section 5.6. Valid and Binding
Obligations.................................................................................
39

            Section 5.7. Other
Agreements..................................................................................................
39

            Section 5.8. Payment of
Taxes...................................................................................................
39

            Section 5.9. Financial
Statements...............................................................................................
40

            Section 5.10. Other Materials
Furnished....................................................................................
40

            Section 5.11.
Stock...................................................................................................................
40

            Section 5.12. Changes in
Condition...........................................................................................
41

            Section 5.13. Assets, Licenses, Patents, Trademarks,
Etc.......................................................... 41

            Section 5.14.
Litigation..............................................................................................................
41

            Section 5.15. Pension
Plans.......................................................................................................
42

            Section 5.16. Outstanding
Indebtedness.....................................................................................
42

            Section 5.17. Environmental
Matters..........................................................................................
42

            Section 5.18. Governmental
Regulations....................................................................................
43

            Section 5.19. Margin
Stock.......................................................................................................
43

            Section 5.20.
Solvency..............................................................................................................
43

            Section 5.21. Labor
Matters......................................................................................................
43

            Section 5.22. Advantageous Business
Relationships....................................................................
44

ARTICLE 6. REPORTS AND
INFORMATION.................................................................................
44

            Section 6.1. Interim Financial Statements and
Reports................................................................ 44

            Section 6.2. Annual Financial Statements;
Budget....................................................................... 44

            Section 6.3. Notice of
Defaults..................................................................................................
45

            Section 6.4. Notice of
Litigation.................................................................................................
45

            Section 6.5. Communications with
Others..................................................................................
45

            Section 6.6. Reports to other
Creditors......................................................................................
45

            Section 6.7. Communications with Independent Public
Accountants............................................ 46

            Section 6.8. Environmental
Reports............................................................................................
46

            Section 6.9. Permitted
Acquisitions............................................................................................
46

            Section 6.10.
Miscellaneous......................................................................................................
46

ARTICLE 7. FINANCIAL
COVENANTS.........................................................................................
47

            Section 7.1. Ratio of Consolidated EBIT to Consolidated Interest
Expense................................ 47

            Section 7.2. Ratio of Total Funded Debt to Consolidated
EBITDA............................................ 47

            Section 7.3. Consolidated Capital
Expenditures.........................................................................
47

ARTICLE 8. AFFIRMATIVE
COVENANTS.....................................................................................
47

            Section 8.1. Existence and
Business...........................................................................................
47

            Section 8.2. Taxes and Other
Obligations..................................................................................
47

            Section 8.3. Maintenance of Properties and
Leases.................................................................... 48

            Section 8.4.
Insurance...............................................................................................................
48

            Section 8.5. Records, Accounts and Places of
Business............................................................. 48

            Section 8.6.
Inspection..............................................................................................................
48

            Section 8.7. Maintenance of
Accounts.......................................................................................
49

            Section 8.8. Newly Acquired
Subsidiaries.................................................................................
49

ii



--------------------------------------------------------------------------------



 

            Section 8.9.
Environmental........................................................................................................
49

ARTICLE 9. NEGATIVE
COVENANTS...........................................................................................
49

            Section 9.1. Restrictions on
Indebtedness..................................................................................
49

            Section 9.2. Restriction on
Liens................................................................................................
50

            Section 9.3.
Investments............................................................................................................
51

            Section 9.4. Dispositions of
Assets.............................................................................................
52

            Section 9.5. Assumptions, Guaranties, Etc. of Indebtedness of Other
Persons............................. 52

            Section 9.6. Mergers,
Etc..........................................................................................................
52

            Section 9.7.
ERISA...................................................................................................................
53

            Section 9.8.
Distributions...........................................................................................................
53

            Section 9.9. Sale and
Leaseback................................................................................................
53

            Section 9.10. Transactions with
Affiliates....................................................................................
53

            Section 9.11. No Impairment of Cross-Streaming, Upstreaming,
Downstreaming or Liens........... 54

            Section 9.12. Hazardous
Substances..........................................................................................
54

ARTICLE 10. EVENTS OF DEFAULT AND
REMEDIES................................................................. 54

            Section 10.1. Events of
Default..................................................................................................
54

            Section 10.2.
Remedies.............................................................................................................
56

            Section 10.3. Distribution of
Proceeds.......................................................................................
57

ARTICLE 11. CONSENTS; AMENDMENTS; WAIVERS;
REMEDIES........................................... 57

            Section 11.1. Actions by
Lenders..............................................................................................
57

            Section 11.2. Actions by Loan
Parties........................................................................................
58

ARTICLE 12. SUCCESSORS AND
ASSIGNS..................................................................................
59

            Section 12.1.
General................................................................................................................
59

            Section 12.2.
Assignments.........................................................................................................
59

ARTICLE 13. THE
AGENT.................................................................................................................
61

            Section 13.1. Authorization and
Action......................................................................................
61

            Section 13.2. Agent's Reliance,
Etc............................................................................................
61

            Section 13.3. Agent as a
Lender................................................................................................
62

            Section 13.4. Lender Credit
Decision.........................................................................................
62

            Section 13.5. Indemnification of
Agent.......................................................................................
62

            Section 13.6. Successor
Agent..................................................................................................
63

            Section 13.7. Fonde de
Pouvoir.................................................................................................
63

            Section 13.8. No Other Duties,
Etc............................................................................................
64

            Section 13.9. Amendment of Article
13......................................................................................
64

ARTICLE 14.
GUARANTY.................................................................................................................
65

            Section 14.1.
Guaranty..............................................................................................................
65

            Section 14.2. Continuing
Guaranty.............................................................................................
65

            Section 14.3. Effect of Debtor Relief
Laws................................................................................
66

            Section 14.4. Partial Waiver of
Subrogation...............................................................................
66

            Section 14.5.
Subordination.......................................................................................................
67

iii



--------------------------------------------------------------------------------



 

            Section 14.6.
Waiver.................................................................................................................
67

            Section 14.7. Full Force and
Effect............................................................................................
68

            Section 14.8. Negative
Pledge...................................................................................................
68

            Section 14.9. Additional
Guarantors..........................................................................................
68

ARTICLE 15.
MISCELLANEOUS.....................................................................................................
68

            Section 15.1.
Notices................................................................................................................
68

            Section 15.2.
Merger.................................................................................................................
69

            Section 15.3. Governing Law; Consent to
Jurisdiction................................................................ 69

            Section 15.4. Counterparts; Replacement of
Instruments............................................................ 70

            Section 15.5. Expenses and
Indemnification...............................................................................
70

            Section 15.6.
Confidentiality......................................................................................................
71

            Section 15.7. Usury
Limitation...................................................................................................
72

            Section 15.8. Joint and Several
Obligations................................................................................
72

            Section 15.9.
Judgment.............................................................................................................
72

            Section 15.10. Reliance on Representations and Actions of
Gerber............................................. 73

            Section 15.11.
Platform.............................................................................................................
73

            Section 15.12. WAIVER OF JURY TRIAL;
VENUE............................................................... 74

            Section 15.13. USA Patriot
Act.................................................................................................
75

iv



--------------------------------------------------------------------------------



 

            LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1          Form of Revolving Credit Note

Exhibit A-2          Form of Swingline Note

Exhibit B              Form of Notice of Revolving Credit Borrowing

Exhibit C              Form of Compliance Certificate

Exhibit D              Form of Pricing Notice

Exhibit E              Form of Opinion of Borrowers' Counsel

Exhibit F              Form of Assignment and Acceptance Agreement

Schedule 1          Schedule of Commitment Percentages

Schedule 2          Pricing Schedule

Schedule 2.6       Schedule of Existing Letters of Credit

Schedule 5.2       Schedule of Principal Places of Business

Schedule 5.4       Schedule of Subsidiaries

Schedule 5.9       Schedule of Financial Statements

Schedule 5.11     Schedule of Issued and Outstanding Stock

Schedule 5.13     Schedule of Licenses, Patents, Copyrights and Trademarks

Schedule 5.15     Schedule of Pension Plans

Schedule 5.16     Schedule of Indebtedness, Liens, Charges and Encumbrances

Schedule 5.17     Environmental Matters

Schedule 8.4       Schedule of Insurance

Schedule 8.8       Schedule of Excluded Subsidiaries

Schedule 15.1     Notices

v



--------------------------------------------------------------------------------



 

CREDIT AND GUARANTY AGREEMENT

        This CREDIT AND GUARANTY AGREEMENT is entered into as of January 31,
2008 by and among GERBER SCIENTIFIC, INC., a Connecticut corporation ("Gerber"),
and GERBER SCIENTIFIC INTERNATIONAL INC., a Connecticut corporation ("Gerber
International"), as borrowers, each of GERBER COBURN OPTICAL INTERNATIONAL,
INC., GERBER SCIENTIFIC UK, LTD., SPANDEX LTD., and GERBER SCIENTIFIC
INTERNATIONAL LTD., as guarantors, the lenders from time to time party hereto,
RBS CITIZENS, N.A., a national banking association, as administrative agent for
the lenders from time to time party hereto, SOVEREIGN BANK, as documentation
agent, and RBS SECURITIES CORPORATION d/b/a RBS GREENWICH CAPITAL, as sole lead
arranger and bookrunner.

Recitals

        WHEREAS, the Borrowers have requested that the Lenders provide certain
credit facilities and make other financial accommodations to the Borrowers; and

        WHEREAS, the Lenders and the Agent are each willing to accommodate such
request for credit upon and subject to the terms, conditions and provisions of
the Loan Documents, including without limitation, the Agent having a security
interest in the Collateral and with the priority as set forth in the Security
Documents.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:


ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

        Section 1.1.          Definitions.  In addition to the terms defined
elsewhere in this Agreement, unless otherwise specifically provided herein, the
following terms shall have the following meanings for all purposes when used in
this Agreement, and in any note, agreement, certificate, report or other
document made or delivered in connection with this Agreement:

"Affiliate" as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling," "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Person, whether through the ownership of voting securities or by
contract or otherwise.

"Agent" shall mean RBS Citizens, N.A., in its capacity as agent for the Lenders,
and its successors in that capacity.

"Agreement" shall mean this Credit and Guaranty Agreement, as amended or
supplemented from time to time. References to Articles, Sections, Exhibits,
Schedules and the like refer to the Articles, Sections, Exhibits, Schedules and
the like of this Agreement unless otherwise indicated, as amended and
supplemented from time to time.

1



--------------------------------------------------------------------------------



 

"Alternative Currency" shall mean Canadian Dollars, Australian Dollars, British
Pounds Sterling, Hong Kong Dollars, Euros and each other currency (other than
U.S. Dollars), that is approved in writing by the Agent and the Issuing Bank.

"Alternative Currency Equivalent" shall mean, at any time, with respect to any
amount denominated in U.S. Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Agent at such time on the
basis of the Spot Rate (as of the date of determination) for the purchase of
such Alternative Currency with U.S. Dollars.

"Alternative Currency Loan" shall mean any Revolving Credit Advance denominated
in an Alternative Currency.

"Alternative Currency Sublimit" shall mean US$50,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Maximum Revolving
Credit Amount.

"Applicable Base Rate" shall mean the sum of (a) the Base Rate plus (b) the Base
Rate Margin, as each is in effect from time to time.

"Applicable LIBOR Rate" shall mean the sum of (a) the LIBOR Lending Rate plus
(b) the LIBOR Rate Margin, as each is in effect from time to time.

"Applicable Period" shall have the meaning ascribed thereto in Section 6.1.

"Approved Fund" shall mean a Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

"Australian Dollars" shall mean the lawful currency of Australia.

"Assignment and Acceptance Agreement" shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit F hereto.

"Base Rate" shall mean the greater of (a) the Prime Rate and (b) the Federal
Funds Effective Rate plus 1/2 of 1% per annum (rounded upwards, if necessary, to
the next 1/8 of 1%).

"Base Rate Loan" shall mean any Revolving Credit Advance bearing interest at a
fluctuating rate determined by reference to the Applicable Base Rate. All Base
Rate Loans shall be denominated in U.S. Dollars.

"Base Rate Margin" shall mean a rate per annum determined in accordance with the
Pricing Schedule.

"Borrowers" shall mean Gerber and Gerber International.

"British Pounds Sterling" shall mean the lawful currency of the United Kingdom.

2



--------------------------------------------------------------------------------



 

"Business Day" shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Rate Loan
in any currency, the term "Business Day" shall also include any day on which
banks are not open for dealings in deposits in such currency in the London
interbank market and (b) when used in connection with any LIBOR Rate Loan
denominated in Euro, the term "Business Day" shall also exclude any day on which
TARGET is not open for the settlement of payments in Euro.

"Canadian Dollars" shall mean the lawful currency of Canada.

"Capital Expenditure" shall mean amounts paid or Indebtedness incurred by any
Person in connection with the purchase or lease by such Person of assets that
would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP.

"Capitalized Lease" shall mean any lease which is or should be capitalized on
the balance sheet of the lessee in accordance with generally accepted accounting
principles and Statement of Financial Accounting Standards No. 13.

"Capitalized Lease Obligations" shall mean the amount of the liability
reflecting the aggregate discounted amount of future payments under all
Capitalized Leases calculated in accordance with generally accepted accounting
principles and Statement of Financial Accounting Standards No. 13.

"Change in Control" shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
Exchange Commission thereunder), of Equity Interests representing more than 30%
of the aggregate ordinary voting power or the aggregate equity value represented
by the issued and outstanding Equity Interests in Gerber or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Gerber by Persons who were neither (i) nominated by the board of directors of
Gerber nor (ii) appointed by directors so nominated.

"Closing Date" shall mean the date on which all of the conditions set forth in
Section 3.1 have been satisfied.

"Collateral" shall mean any and all assets of the Loan Parties subject to Liens
under the Security Documents.

"Commitment Percentage" shall mean as to each Lender its percentage interest in
the Maximum Revolving Credit Amount as set forth on Schedule 1 hereto.

"Compliance Certificate" shall mean a certificate in the form of Exhibit C
hereto and executed by the Chief Executive Officer, Chief Financial Officer or
Vice President of Finance of the Borrowers.

3



--------------------------------------------------------------------------------



 

"Consolidated" and "Consolidating," and "consolidated" and "consolidating" when
used with reference to any term, mean that term (or the terms "combined" and
"combining", as the case may be, in the case of partnerships, joint ventures and
Affiliates that are not Subsidiaries) as applied to the accounts of Gerber (or
other specified Person) and all of its Subsidiaries (or other specified
Persons), or such of its Subsidiaries as may be specified, consolidated (or
combined) in accordance with generally accepted accounting principles and with
appropriate deductions for minority interests in Subsidiaries, as required by
generally accepted accounting principles.

"Consolidated Current Liabilities" shall mean, at any date as of which the
amount thereof shall be determined, all liabilities of Gerber and its
Subsidiaries which should properly be classified as current in accordance with
generally accepted accounting principles consistently applied, including,
without limitation, all fixed prepayments of, and sinking fund payments with
respect to, Indebtedness and all estimated taxes of Gerber and its Subsidiaries
required to be made within one year from the date of determination.

"Consolidated EBIT" shall mean for any period the sum of (a) Consolidated Net
Income and (b) all amounts deducted in computing Consolidated Net Income in
respect of (i) Consolidated Interest Expense, and (ii) taxes based on or
measured by income, in each case for the period under review.

"Consolidated EBITDA" shall mean for any period the sum of (a) Consolidated Net
Income and (b) all amounts deducted in computing Consolidated Net Income in
respect of (i) Consolidated Interest Expense, (ii) taxes based on or measured by
income, (iii) consolidated depreciation and amortization expense, in each case
for the period under review, and (iv) all non-cash expenses incurred in
connection with the termination of the Existing Credit Agreement.

"Consolidated Interest Expense" shall mean, for any period, interest expense for
such period of Gerber and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

"Consolidated Net Income" shall mean the net income (or deficit) from operations
of Gerber and its Subsidiaries, after taxes, determined in accordance with
generally accepted accounting principles consistently applied.

"Costs of Collection" shall mean (a) any and all reasonable and documented sums
advanced by the Agent after the occurrence and during the continuance of an
Event of Default in order to preserve the Collateral or preserve its security
interest in the Collateral and (b) in the event of any proceeding for the
collection or enforcement of any obligations or liabilities after the occurrence
and during the continuance of an Event of Default the reasonable and documented
expenses of re‑taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral or of any exercise by the
Agent of its rights hereunder and under the Loan Documents, together with
reasonable attorneys' fees and court costs.

4



--------------------------------------------------------------------------------



 

"Credit Participants" shall have the meaning set forth in Section 12.2(f)
hereof.

"Default" shall mean an Event of Default or an event or condition which with the
passage of time or giving of notice, or both, would become such an Event of
Default.

"Defaulting Lender" shall have the meaning set forth in Section 11.1 hereof.

"Distribution" shall mean as to any Person: (a) the declaration or payment of
any dividend on or in respect of any shares of any class of capital stock of
such Person, other than dividends payable solely in shares of common stock of
such Person, (b) the purchase, redemption, or other acquisition or retirement of
any shares of any class of capital stock of such Person directly or indirectly,
(c) any other distribution on or in respect of any shares of any class of
capital stock of such Person, (d) any setting apart or allocating any sum for
the payment of any dividend or distribution, or for the purchase, redemption or
retirement of any shares of capital stock of such Person and (e) any payment of,
principal of, interest on, or fees or any other amounts with respect to
Subordinated Indebtedness.

"Eligible Assignee" shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) (i) a commercial bank organized under
the laws of the United States or any state thereof, (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (A) such bank is
acting through a branch or agency located in the United States or (B) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity that is an "accredited investor" (as defined
in Regulation D under the Securities Act) that extends credit or buys loans in
the ordinary course including insurance companies, mutual funds and lease
financing companies; provided that no Loan Party nor any Affiliate of a Loan
Party shall be an Eligible Assignee.

"Environmental Law" means any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, or any federal, state, county or
local statute, regulation, ordinance, order or decree relating to public health,
welfare, the environment, worker health or safety, or the handling,
manufacturing, processing, generation, storage or disposal of Hazardous
Substances, whether now existing or hereafter enacted.

"Equity Interest" shall mean (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) warrants, options
or other rights to acquire such shares or interests.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

5



--------------------------------------------------------------------------------



 

"ERISA Affiliate" shall mean any entity that would be considered a single
employer with Gerber or any Subsidiary under Section 4001(b) of ERISA or part of
the same "controlled group" as Gerber or any Subsidiary for purposes of Section
302(d)(8)(C) of ERISA.

"EURIBOR" shall mean, in relation to any Loan in Euro, (a) the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period, displayed on the appropriate page of the internationally
recognized service as selected by the Agent; or (b) if the service ceases to be
available, for any reason, the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by leading banks in
the European interbank market, as of the specified time on the quotation day for
the offering of deposits in Euro for a period comparable to the Interest Period
of the relevant Loan.

"Euro" means the lawful currency of the participating member states introduced
in accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

"Event of Default" shall have the meaning set forth in Section 10.1 hereof.

"Excluded Collateral" shall mean: (a) pledges of cash and cash equivalents to
Travelers Insurance Company to secure obligations of the Borrowers or their
Subsidiaries under or in connection with property and casualty insurance
policies issued by Travelers Insurance Company (or any successor insurers) for
the benefit of the Borrowers or their Subsidiaries; provided, however, that the
amount of such pledges shall not exceed $2,000,000 in the aggregate at any one
time, (b) any agreements now existing which by their terms prohibit the granting
of a security interest therein or assignment thereof; provided, however, that if
the UCC or any other law now or hereafter permits the granting of a security
interest or assignment thereof notwithstanding such terms, such contracts and
agreements shall not be Excluded Collateral, and (c) equipment subject to a
capitalized lease or purchase money lien permitted hereunder that prohibits the
granting of any other lien on such equipment; provided, however, that such
equipment shall not be Excluded Collateral upon the release of such capitalized
lease or purchase money lien (d) stock or other equity interests in Subsidiaries
which are not Guarantors, and (e) all real property owned by a Loan Party, the
fixtures thereupon, and personal property generally used solely in the operation
of such real property (including without limitation, service equipment, heating
ventilation and air conditioning equipment, phones, heating, lighting, air
conditioning, ventilating, plumbing, electrical or other mechanical equipment,
refrigeration, security and control systems, building operation and maintenance
equipment, sprinkler and irrigation facilities and equipment).

"Existing Credit Agreement" shall mean the Loan and Security Agreement dated as
of October 31, 2005 by and among the Borrowers, Citizens Bank of Massachusetts
and the other parties thereto, as amended, restated or otherwise modified from
time to time.

"Existing Letters of Credit" shall mean the Issuing Bank's letters of credit
issued for the account of one or more Loan Parties and described on Schedule 2.6
hereto.

6



--------------------------------------------------------------------------------



 

"Federal Funds Effective Rate" shall mean for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Agent from three federal funds brokers of recognized standing selected by
the Agent.

"Fee Letter" shall have the meaning set forth in Section 2.11(b) hereof.

"Foreign Security Documents" shall mean the documents described in clauses (b),
(c), and, to the extent they relate to assets of foreign Loan Parties, (d) of
the definition of Security Documents.

"Fund" shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

"Gerber Australia" shall mean Gerber Scientific International (Australia) Pty.
Ltd.

"Gerber Belgium" shall mean Gerber Technology NV/SA.

"Gerber Technology" shall mean Gerber Technology, Ltd.

"Generally accepted accounting principles" or "GAAP" shall mean accounting
principles generally accepted in the United States of America as defined by
controlling pronouncements of the Financial Accounting Standards Board, as from
time to time supplemented and amended.

"Guarantor" shall mean each of the Persons set forth on the signature pages
hereto as a "Guarantor" and each other wholly-owned Subsidiary of Gerber that
may hereafter become a Guarantor hereunder in accordance with the provisions of
Section 14.9 hereof.

"Guaranty" or "Guarantee" or "Guaranties" shall include any arrangement whereby
a Person is or becomes liable in respect of any Indebtedness or other obligation
of another and any other arrangement whereby credit is extended to another
obligor on the basis of any promise of a guarantor, whether that promise is
expressed in terms of an obligation to pay the Indebtedness of such obligor, or
to purchase or lease assets under circumstances that would enable such obligor
to discharge one or more of its obligations, or to maintain the capital, the
working capital, solvency or general financial condition of such obligor,
whether or not such arrangement is listed in the balance sheet of the guarantor
or referred to in a footnote thereto.

"Hong Kong Dollars" shall mean the lawful currency of the Hong Kong Special
Administrative Region.

7



--------------------------------------------------------------------------------



 

"Indebtedness" shall mean, as to any Person, all obligations, contingent and
otherwise, which in accordance with generally accepted accounting principles
consistently applied should be classified upon such Person's balance sheet as
liabilities, but in any event including (i) liabilities secured by any Lien on
property owned or acquired by such Person whether or not the liability secured
thereby shall have been assumed, (ii) letters of credit open for account, (iii)
obligations under banker's acceptance facilities, (iv) Capitalized Lease
Obligations and (v) all obligations on account of Guaranties, endorsements and
any other contingent obligations of a similar nature in respect of the
Indebtedness of others whether or not reflected on such balance sheet or in a
footnote thereto.

"Indemnified Taxes" has the meaning specified in Section 4.7(a) hereof.

"Interest Period" shall mean with respect to each LIBOR Rate Loan, the period
commencing on the date of such LIBOR Rate Loan and ending one, two, three, six
or, if available to all Lenders, twelve months thereafter, as the Borrowers may
request as provided in Sections 2.2(a) or 2.4 hereof, provided, that:

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in the next calendar month, in which case such Interest Period shall end
on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c) below,
end on the last Business Day of a calendar month;

(c) any Interest Period that would otherwise end after the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date; and

(d) notwithstanding clause (c) above, no Interest Period shall have a duration
of less than one month, and if any Interest Period applicable to any LIBOR Rate
Loan would be for a shorter period, such Interest Period shall not be available
hereunder.

"Interest Rate Protection Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

"Internal Revenue Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

"Investment" shall mean (a) any stock, evidence of Indebtedness or other
security of another Person, (b) any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with the terms thereof set in the ordinary course of
business) to another Person, and (c) any purchase of

8



--------------------------------------------------------------------------------



 

(i) stock or other securities of another Person or (ii) any business or
undertaking of another Person (whether by purchase of assets or securities), and
any commitment or option to make any such purchase if, in the case of an option,
the aggregate consideration paid for such option was in excess of $100.

"Issuing Bank" shall mean RBS Citizens, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and any successor to RBS Citizens, N.A. in such
capacity. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by affiliates of the Issuing Bank, in which case
the term "Issuing Bank" shall include any such affiliate with respect to Letters
of Credit issued by such affiliate.

"Lender Obligations" shall mean all present and future obligations and
Indebtedness of the Borrowers or any Subsidiary owing to the Agent or the
Lenders (a) under this Agreement or any other Loan Document, including, without
limitation, the obligations to pay the Indebtedness from time to time evidenced
by the Revolving Credit Notes or the Swingline Note, to reimburse the Issuing
Bank for any drawings paid under Letters of Credit, obligations to pay interest,
commitment fees, balance deficiency fees, charges, expenses and indemnification
from time to time owed under any Loan Document and Costs of Collection and (b)
under any Secured Interest Rate Protection Agreements.

"Lenders" shall mean (a) initially, each Lender listed on the signature pages
hereof as "Lenders", (b) any other Person who becomes a Successor Lender
hereunder in accordance with the terms of Section 12.2 hereof, (c) with respect
to Swingline Loans, the Swingline Lender, and (d) their respective successors.

"Letter of Credit" shall mean the Existing Letters of Credit and any letter of
credit issued pursuant to Section 2.6.

"Letter of Credit Exposure" shall mean, at any time, the sum of (a) the Maximum
Drawing Amount with respect to all Letters of Credit and (b) all unpaid
Reimbursement Obligations.

"Letter of Credit Sublimit" shall mean US$20,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Maximum Revolving Credit
Amount. For the purposes of determining the Letter of Credit Sublimit Letters of
Credit denominated in an Alternative Currency shall be converted into the U.S.
Dollar equivalent as of the date of such determination.

"LIBOR Lending Rate" shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:

                LIBOR Lending Rate =                     LIBOR
Rate                   
                                                        (1.00 - LIBOR Reserve
Percentage)

9



--------------------------------------------------------------------------------



 

"LIBOR Pricing Option" shall mean the option granted to the Borrowers pursuant
to Section 2.4 hereof to have interest on all or a portion of the Loans computed
on the basis of the Applicable LIBOR Rate for an applicable Interest Period.

"LIBOR Rate" shall mean, relative to any Interest Period for LIBOR Rate Loans,
(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of
1%) as calculated by the British Bankers' Association and obtained through a
nationally recognized service such as the Dow Jones Market Service (Telerate) or
Reuters (the "Service") at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
the relevant currency with a maturity comparable to such Interest Period; and
(ii) if the Alternative Currency is in Euro, at the EURIBOR Rate provided that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the "LIBOR Rate" shall be the interest
rate per annum determined by Agent to be the average of the rates per annum at
which deposits in the relevant currency are offered for such Interest Period to
major banks in the London interbank market or the European interbank market as
the case may be at approximately 11:00 a.m. London time on the date that is two
(2) Business Days prior to the beginning of such Interest Period. Each
determination by the Agent pursuant to this definition shall be conclusive
absent manifest or mathematical error.

"LIBOR Rate Fixing Day" shall mean, in the case of any LIBOR Rate Loan, the
second Business Day preceding the Business Day on which an Interest Period
begins.

"LIBOR Rate Loan" shall mean any Loan hereunder upon which interest will accrue
on the basis of a formula including as a component thereof the LIBOR Rate. The
expiration date of any LIBOR Rate Loan shall be the last day of the Interest
Period applicable to such LIBOR Rate Loan. LIBOR Rate Loans may be denominated
in U.S. Dollars or in an Alternate Currency.

"LIBOR Rate Margin" shall mean a rate per annum determined in accordance with
the Pricing Schedule.

"LIBOR Reserve Percentage" shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board of Governors of the Federal
Reserve System (the "Board") or other governmental authority having jurisdiction
with respect thereto as issued from time to time and then applicable to assets
or liabilities consisting of "Eurocurrency Liabilities", as currently defined in
Regulation D of the Board, having a term approximately equal or comparable to
such Interest Period.

"Lien" shall mean any lien, mortgage, pledge, assignment (only for the purposes
of creating a security interest), security interest, charge or encumbrance of
any kind (including any conditional sale or other title retention agreement or
any lease in the

10



--------------------------------------------------------------------------------



 

nature thereof) and, solely in the case of securities, any option, trust or
other preferential arrangement having the practical effect of any of the
foregoing.

"Liquid Securities" shall mean Investments described in clauses (a) through (d)
of the definition of Permitted Investments.

"Loan" shall mean any Revolving Credit Advance or Swingline Loan outstanding
hereunder or made to the Borrowers by the Lenders pursuant to Article 2 of this
Agreement, and "Loans" means all of such loans, collectively.

"Loan Documents" shall mean this Agreement, the Revolving Credit Notes, the
Swingline Note, the Security Documents, any Secured Interest Rate Protection
Agreements any Notices of Revolving Credit Borrowing hereunder and any other
present or future agreement from time to time entered into between Gerber or any
Subsidiary and the Agent or the Lenders in connection with this Agreement, each
as from time to time amended or supplemented, and all statements, reports and
certificates delivered by the Borrowers to the Agent or the Lenders in
connection therewith.

"Loan Parties" means the Borrowers and each Guarantor.

"Majority Lenders" shall mean, at any time, the Lenders (excluding Defaulting
Lenders) having made greater than fifty percent (50%) of the outstanding
principal amount of the Loans (excluding Loans made by a Defaulting Lender)
hereunder, or, if no Loans are outstanding, the Lenders (excluding Defaulting
Lenders) having aggregate Commitment Percentages of greater than fifty percent
(50%) (excluding Commitment Percentages of Defaulting Lenders).

"Material Adverse Effect" shall mean any event, fact, circumstance, change in,
or effect on, the operations, business, properties, or condition (financial or
otherwise) of any Borrower or Guarantor, which individually, in the aggregate or
on a cumulative basis with any other events, facts, circumstances, changes in,
or effects on, the Borrowers and Guarantors, taken as a whole, has had or would
reasonably be expected to have a material adverse effect on (a) the ability of
the Borrowers and Guarantors taken as a whole to (i) operate or conduct business
in substantially the manner in which such business is operated or conducted on
the Closing Date, or (ii) perform or pay any Lender Obligations, (b) the assets,
properties, business, operations, or condition (financial or otherwise) of the
Borrowers and Guarantors taken as a whole, (c) the validity or enforceability of
this Agreement or any of the other Loan Documents or any of the rights or
remedies of the Agent or any Lender hereunder or thereunder or (d) the value,
enforceability, or collectibility of the collateral under the Security
Documents. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.

"Maximum Drawing Amount" means the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letters of Credit, as such
aggregate

11



--------------------------------------------------------------------------------



 

amount may be reduced from time to time pursuant to the terms of the Letters of
Credit. For the purposes of determining the Maximum Drawing Amount Letters of
Credit denominated in an Alternative Currency shall be converted into the U.S.
Dollar equivalent as of the date of such determination.

"Maximum Revolving Credit Amount" shall mean, subject to Section 2.18, as of any
date of determination, the lesser of (a) $125,000,000 and (b) the amount to
which the Maximum Revolving Credit Amount may have been reduced pursuant to
Section 2.14 hereof; provided that if the obligation of the Lenders to make
further Revolving Credit Advances is terminated upon the occurrence of an Event
of Default, the Maximum Revolving Credit Amount as of any date of determination
thereafter shall be deemed to be $0. For the purposes of determining the Maximum
Revolving Credit Amount Revolving Credit Advances denominated in an Alternative
Currency shall be converted into the U.S. Dollar equivalent as of the date of
such determination.

"Notes" shall mean the Revolving Credit Notes and the Swingline Note.

"Notice of Revolving Credit Borrowing" shall have the meaning set fort in
Section 2.2(a).

"Other Taxes" has the meaning specified in Section 4.7(b) hereof.

"Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

"Pension Plan" shall mean an employee benefit plan or other plan sponsored,
maintained or contributed to by Gerber, any Subsidiary or any ERISA Affiliate as
described in Section 4021(a) of ERISA.

"Permitted Acquisition" shall mean the acquisition by, or merger into, any Loan
Party, of any Person or the assets or business of any Person constituting an
operating business engaged in the same business line or a business reasonably
related thereto as Gerber or a Subsidiary; provided, however, that (i) such
acquisition or merger is accretive to Consolidated EBITDA based on the target's
results for the most recently ended twelve-month period, (ii) after the
consummation of any such acquisition or merger, the Borrowers will be in
compliance with all covenants both before and on a pro forma basis after such
acquisition or merger (as evidenced by a certificate of the Borrowers certifying
such pro forma compliance in the case of any Permitted Acquisition in excess of
$10,000,000), (iii) such Permitted Acquisition has been approved by the Board of
Directors of each of the constituent parties thereto, (iv) after the
consummation of any such acquisition or merger, the ratio of (A) Total Funded
Debt of Gerber and its Subsidiaries to (B) Consolidated EBITDA, on a pro forma
basis, shall be less than 2.5-to-1, and (v) after the consummation of any such
acquisition or merger, Gerber and its Subsidiaries shall have cash, Liquid
Securities and/or borrowing availability under this Agreement in an aggregate
amount in excess of $15,000,000.

12



--------------------------------------------------------------------------------



 

"Permitted Investments" shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States of America or the United Kingdom (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America or the United Kingdom), in each case maturing within one year
from the date of acquisition thereof; (b)investments in commercial paper
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, the highest credit rating obtainable from Standard and
Poor's Ratings Service or from Moody's Investors Service, Inc.; (c) investments
in certificates of deposit, banker's acceptances and time deposits maturing
within 180 days from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof which has a combined capital and surplus
and undivided profits of not less than $1,000,000,000; (d) investments in money
market mutual funds that are rated AAA by Standard & Poor's Rating Service, (e)
investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers,
and (f) tender bonds the payment of which is supported by a letter of credit
issued by a recognized United States financial institution.

"Permitted Liens" shall have the meaning set forth in Section 9.2 hereof.

"Person" shall mean an individual, corporation, partnership, joint venture,
association, estate, joint stock company, trust, organization, business, or a
government or agency or political subdivision thereof.

"Pledge Agreement" shall mean the Pledge Agreement dated as of January 31, 2008
executed by Gerber and each Subsidiary that owns stock of any Guarantor in favor
of the Agent, as amended as of the date hereof, and as further amended and in
effect from time to time.

"Pricing Notice" shall have the meaning set forth in Section 2.4 hereof.

"Pricing Schedule" shall mean Pricing Schedule attached hereto as Schedule 2.

"Prime Rate" shall mean the variable per annum rate of interest so designated
from time to time by the Agent as its prime rate. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer.

"Reimbursement Obligations" means (a) the Borrowers' obligations to reimburse
the Issuing Bank on account of any drawing under any Letter of Credit and (b)
without duplication, the Borrowers' obligation to reimburse any Lender on
account of any drawing under any Letters of Credit. For the purposes of
determining Reimbursement Obligations, Letters of Credit denominated in an
Alternative Currency shall be converted into the U.S. Dollar equivalent as of
the date of such determination.

"Related Subsidiary" shall mean, with respect to any wholly-owned Subsidiary of
Gerber, any other wholly-owned Subsidiary or Subsidiaries of Gerber which
conduct

13



--------------------------------------------------------------------------------



 

substantially all of their operations in the same foreign jurisdiction and
constitute one business unit.

"Reportable Event" shall mean an event reportable to the Pension Benefit
Guaranty Corporation under Section 4043 of Title IV of ERISA (other than any
event for which the notice requirement is waived by the regulations thereunder).

"Revolving Commitments" shall mean the commitments of the Lenders to make
Revolving Credit Advances in accordance with the terms hereof, which in the
aggregate shall not exceed the Maximum Revolving Credit Amount.

"Revolving Credit Advance" shall mean any loan or advance from any Lender to the
Borrowers pursuant to Section 2.1 this Agreement.

"Revolving Credit Notes" shall mean the Revolving Credit Notes substantially in
the form of Exhibit A-1 hereto executed by the Borrowers in favor of each Lender
to evidence the Revolving Credit Advances to be made by the Lenders from time to
time hereunder.

"Revolving Credit Termination Date" shall mean January 31, 2013.

"Secured Interest Rate Protection Agreement" shall mean any Interest Rate
Protection Agreement entered into by a Loan Party and a party which is and
remains a Lender throughout the term of such Interest Rate Protection Agreement.

"Security Agreement" shall mean the Security Agreement dated as of the date
hereof by and among the Borrowers, Gerber Coburn Optical International, Inc. and
RBS Citizens, N.A., as collateral agent, as amended, restated or otherwise
modified from time to time.

"Security Documents" shall mean (a) the Security Agreement, the Pledge
Agreement, (b) the General Security Agreement, Pledge of Debentures, Delivery
Order-Debenture and Power of Attorney and Deed of Hypothec to secure Payment of
Debentures by and between the Agent and Gerber Scientific International Ltd.
dated as of the date hereof, (c) the Debenture by and among the Agent, Gerber
Scientific UK Limited and Spandex Limited dated as of the date hereof, the
Charge over Shares by and between the Agent and Gerber Scientific International,
Inc. dated as of the date hereof and (d) any other security agreements,
debentures, pledge agreements, charges, deposit account control agreements and
other similar documents and agreements of the Loan Parties or other Persons that
secure the Lender Obligations.

"Solvent" shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person, as part of a
going concern, is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and

14



--------------------------------------------------------------------------------



 

liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount which, in light of
all the facts and circumstances existing at the time, represents the amount
which can reasonably be expected to become an actual or matured liability.

"Spot Rate" shall mean, for a currency, the rate quoted by the Agent as the spot
rate for the purchase of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (in the
applicable time zone) on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent may
obtain such spot rate from another financial institution designated by the Agent
if the Agent does not have as of the date of determination a spot buying rate
for any such currency.

"Stock" shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other "equity security" (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).

"Subordinated Indebtedness" shall mean Indebtedness of any Borrower which is
subordinated to the Indebtedness of the Borrowers hereunder and under the
Revolving Credit Notes or the Swingline Note and to all other Lender
Obligations, on terms and conditions approved in writing by the Agent.

"Subsidiary" shall mean any Person of which Gerber or other specified parent
shall now or hereafter at the time own, directly or indirectly through one or
more Subsidiaries or otherwise, sufficient voting stock (or other beneficial
interest) to entitle it to elect at least a majority of the board of directors
or trustees or similar managing body.

"Swap Termination Value" shall mean, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, for any date, the amount(s) determined as the mark-to-market
value(s) for such Interest Rate Protection Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Interest Rate Protection Agreements (which may include
a Lender or any Affiliate of a Lender).

"Swingline Commitment" has the meaning specified in Section 2.7 hereof.

"Swingline Lender" shall mean RBS Citizens, N.A.

"Swingline Loan" has the meaning specified in Section 2.7 hereof.

"Swingline Loan Account" has the meaning specified in Section 2.7 hereof.

15



--------------------------------------------------------------------------------



 

"Swingline Loan Closing Date" has the meaning specified in Section 2.7 hereof.

"Swingline Note" shall mean the Swingline Note in substantially the form of
Exhibit A-2 hereto executed by the Borrowers to the order of the Swingline
Lender to evidence the Swingline Loans.

"Swingline Loan Notice" has the meaning specified in Section 2.7 hereof.

"Swingline Participation Amount" has the meaning specified in Section 2.9(c)
hereof.

"TARGET" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

"Tax" or "Taxes" shall mean all present or future fees, taxes (including,
without limitation, income taxes, sales taxes, use taxes, stamp taxes,
value-added taxes, excise taxes, ad valorem taxes and property taxes (personal
and real, tangible and intangible)), levies, assessments, withholding and other
charges and impositions of any nature, plus all related interest, penalties,
fines and additions to tax, now or hereafter imposed by any federal, state,
local or foreign government of other taxing authority.

"Total Funded Debt" of any Person means, without duplication, Indebtedness under
this Agreement, in the case of the Borrowers, and all other Indebtedness for
borrowed money of any such Person (including the Borrowers).

"Treasury Regulations" shall mean the regulations promulgated under the Internal
Revenue Code, as amended from time to time (including corresponding provisions
of succeeding regulations).

"U.S. Dollar Equivalent" shall mean, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Agent at such time on the basis of the Spot Rate
(as of the date of determination) for the purchase of U.S. Dollars with, such
Alternative Currency.

"2007 Financial Statements" shall mean the Consolidated Balance Sheet of Gerber
and its Subsidiaries as of April 30, 2007 and the related Consolidated
Statements of Operations, Cash Flows and Changes in Shareholders' Equity for the
fiscal year then ended and notes to such financial statements.

"UCC" shall mean the Massachusetts Uniform Commercial Code, Massachusetts
General Laws c. 106, as amended from time to time.

"Unasserted Lender Obligations" shall mean, at any time, Lender Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (i) the principal of and interest on, and fees relating to, any
Indebtedness and (ii) contingent reimbursement obligations in respect of amounts
that may be drawn under Letters of Credit) in respect of which no claim or
demand for payment has been made (or,

16



--------------------------------------------------------------------------------



 

in the case of Lender Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

"U.S. Dollars", "Dollars" and "$" shall mean the lawful currency of the United
States.

        Section 1.2.          Accounting Terms.   All accounting terms used and
not defined in this Agreement shall be construed in accordance with generally
accepted accounting principles consistently applied, and all financial data
required to be delivered hereunder shall be prepared in accordance with such
principles.

        Section 1.3.          Construction of Terms.  As used herein, the
masculine, feminine or neuter gender, and the singular or plural number, shall
be deemed to be or to include the other genders or number, as the case may be,
whenever the context so indicates or requires.


ARTICLE 2. THE REVOLVING CREDIT

        Section 2.1.          The Revolving Credit. 

(a)        Subject to the terms and conditions of this Agreement and so long as
there exists no Default, at any time prior to the Revolving Credit Termination
Date, each Lender, severally and not jointly, shall make such Revolving Credit
Advances to the Borrowers as the Borrowers may from time to time request, by
notice to the Agent in accordance with Section 2.2, in an aggregate amount (i)
as to each Lender, not to exceed at any time such Lender's Commitment Percentage
of the Maximum Revolving Credit Amount less its Commitment Percentage of the
Letter of Credit Exposure, and (ii) as to all Lenders, not to exceed the Maximum
Revolving Credit Amount less the Letter of Credit Exposure. The outstanding
principal amount of the Revolving Credit Advances, together with all accrued
interest and other fees and charges related thereto, shall be repaid in full on
the Revolving Credit Termination Date. On the Closing Date, the Borrowers shall
execute and deliver to each Lender who so requests a Revolving Credit Note to
evidence the Revolving Credit Advances from time to time made by such Lender to
the Borrowers hereunder. 

(b)        Subject to the foregoing limitations and the provisions of Section
4.2, the Borrowers shall have the right to make prepayments reducing the
outstanding balance of Revolving Credit Advances and to request further
Revolving Credit Advances, all in accordance with Section 2.2, without other
restrictions hereunder; provided that the Lenders shall have the absolute right
to refuse to make any Revolving Credit Advances for so long as there exists any
Default or any other condition which would constitute a Default upon the making
of such a Revolving Credit Advance.

        Section 2.2.          Making of Revolving Credit Advances.

(a)        Each Revolving Credit Advance shall be made on notice given by Gerber
to the Agent not later than 3:00 p.m., Boston time on the date one (1) Business
Day prior to the date of the proposed Borrowing (a "Notice of Revolving Credit
Borrowing"); provided, however that if Gerber elects a LIBOR Rate Pricing Option
or an Alternative Currency Loan with respect to any Revolving Credit Advance in
accordance with Section 2.4 hereof, such Notice of

17



--------------------------------------------------------------------------------



 

Revolving Credit Borrowing shall so specify and be given by Gerber
contemporaneously with a Pricing Notice (in the case of a LIBOR Rate Pricing
Option) and in the manner and within the time specified in Section 2.4. The
Agent shall give the Lenders notice of each Notice of Revolving Credit Borrowing
in accordance with the Agent's customary practice. Each such Notice of Revolving
Credit Borrowing shall be by telephone or telecopy, in each case confirmed
immediately in writing by Gerber in substantially the form of Exhibit B hereto,
specifying therein (i) the requested date of such Revolving Credit Advance, and
(ii) the amount of such Revolving Credit Advance (which must be a minimum of
$3,000,000 and in increments of $1,000,000). The Borrowers agree to indemnify
and hold the Lenders harmless for any action, including the making of any
Revolving Credit Advances hereunder, or loss or expense, taken or incurred by
the Agent and the Lenders in good faith reliance upon such telephone request,
absent its gross negligence or willful misconduct.

(b)        Subject to the terms and conditions of this Agreement, each Lender
shall make available on or before 12:00 p.m., Boston time on the date of each
proposed Revolving Credit Advance, to the Agent at the Agent's address and in
immediately available funds, such Lender's Commitment Percentage of such
Revolving Credit Advance. After the Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the Agent will
credit such funds to an account designated by Gerber on the date of the proposed
Revolving Credit Advance.

(c)        Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Advance that such Lender will not make
available to the Agent such Lender's Commitment Percentage of such Revolving
Credit Advance, the Agent may assume that such Lender has made such amount
available to the Agent on the date of such Revolving Credit Advance in
accordance with and as provided in this Section 2.2 and the Agent may, in
reliance upon such assumption, make available on such date a corresponding
amount to the Borrowers. If and to the extent such Lender shall not have so made
its Commitment Percentage of such Revolving Credit Advance available to the
Agent and the Agent shall have made available such corresponding amount to the
Borrowers, such Lender agrees to pay to the Agent forthwith on demand, and the
Borrowers agree to repay to the Agent on demand (but only after demand for
payment has first been made to such Lender and such Lender has failed to make
such payment), an amount equal to such corresponding amount together with
interest thereon for each day from the date the Agent shall make such amount
available to the Borrowers until the date such amount is paid or repaid to the
Agent, at an interest rate equal to the interest rate applicable at the time to
such Revolving Credit Advances. If such Lender shall pay to the Agent such
corresponding amount, such amount so paid shall constitute such Lender's
Revolving Credit Advance for purposes of this Agreement. If the Borrowers make a
repayment required by the foregoing provisions of this Section 2.2(c) and
thereafter the applicable Lender or Lenders make the payments to the Agent
required by this Section 2.2(c), the Agent shall promptly refund the amount of
the Borrowers' payment.

(d)       The failure of any Lender to make the Revolving Credit Advance to be
made by it on any date shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Credit Advance on such date, but no Lender
shall be responsible for the failure of any other Lender to make the Revolving
Credit Advance to be made by such other Lender.

18



--------------------------------------------------------------------------------



 

        Section 2.3.          Interest on Base Rate Loans.  The Borrowers shall
pay interest on the unpaid balance of the Revolving Credit Advances that are
outstanding as Base Rate Loans from time to time outstanding at a per annum rate
equal to the Applicable Base Rate. Interest on Base Rate Loans shall be payable
quarterly in arrears on the first Business Day of April, July, October and
January, commencing April 1, 2008 and continuing until such Base Rate Loans
shall have been paid in full.

        Section 2.4.          Election of LIBOR Pricing Options; Alternative
Currencies.

(a)                Subject to all the terms and conditions hereof and so long as
there exists no Default, the Borrowers may, by delivering a Pricing Notice to
the Agent received at or before 3:00 p.m., Boston time on the date three (3)
Business Days prior to the commencement of the Interest Period selected in such
Pricing Notice, elect to have all or a portion of the outstanding (or newly
requested) Revolving Credit Advances, as Gerber may specify in such Pricing
Notice, accrue and bear daily interest during the Interest Period so selected at
a per annum rate equal to the Applicable LIBOR Rate for such Interest Period;
provided, however, that any such election made with respect to the Revolving
Credit Advances shall be in an amount not less than $3,000,000 and in increments
of $1,000,000; and provided further that no such election will be made if it
would result in there being more than ten (10) LIBOR Pricing Options in the
aggregate outstanding at any one time. Interest on Loans bearing interest at the
Applicable LIBOR Rate shall be paid for the applicable Interest Period on the
last day thereof and when such Loan is due (whether at maturity, by reason of
acceleration or otherwise); provided, however, in the event of an Interest
Period longer than three (3) months, Interest shall be paid on the date three
(3) months following the beginning of such Interest Period and then at the end
of each three (3) month interval thereafter. Upon the expiration of an Interest
Period with respect to a LIBOR Rate Loan, such LIBOR Rate Loan shall
automatically be continued as a LIBOR Rate Loan having an Interest Period equal
to one (1) month, subject to the Borrowers' option to request a new LIBOR Rate
Loan having an Interest Period longer than one (1) month or a Base Rate Loan and
provided that if such Loan could not be continued as a LIBOR Rate Loan under the
terms of this Agreement, such Loan shall automatically convert into a Base Rate
Loan.

(b)               Each Pricing Notice shall be substantially in the form of
Exhibit D attached hereto (the "Pricing Notice") and shall specify: (i) the
selection of a LIBOR Pricing Option; (ii) the effective date and amount of
Revolving Credit Advances subject to such LIBOR Pricing Option, subject to the
limitations set forth herein; and (iii) the duration of the applicable Interest
Period. Each Pricing Notice shall be irrevocable.

(c)                The Agent will promptly inform each Lender of a Pricing
Notice and the Interest Period specified by the Borrowers therein. Upon
determination by the Agent of the Applicable LIBOR Rate for any Interest Period
selected by the Borrowers, the Agent will promptly inform the Borrowers and each
Lender of such Applicable LIBOR Rate so determined or, if applicable, the reason
why the Borrowers' election will not become effective.

(d)               Subject to all the terms and conditions hereof and so long as
there exists no Default, by delivering a Notice of Revolving Credit Borrowing to
the Agent on or before 12:00 p.m., Boston time, on a Business Day, the Borrowers
may from time to time irrevocably request, on not less than three (3) Business
Days' notice (and subject to Section 2.4(a)), that an

19



--------------------------------------------------------------------------------



 

Alternative Currency Loan be made in an amount not less than the Alternative
Currency Equivalent of $5,000,000 and in increments of $1,000,000. Such
Alternative Currency Loan shall be a LIBOR Rate Loan. All Alternative Currency
Loans shall be repayable in the Alternative Currency in which the applicable
Alternative Currency Loan is denominated. The Revolving Credit Lenders shall not
be required to make an Alternative Currency Loan, unless the Agent shall have
received from the Borrowers a request for such Alternative Currency Loan, in a
Notice of Revolving Credit Borrowing.

(e)                The aggregate principal amount of all Revolving Credit
Advances that are Alternative Currency Loans shall not exceed the Alternative
Currency Sublimit. If the U.S. Dollar Equivalent of the aggregate outstanding
principal amount of all Alternative Currency Loans at any time exceeds an amount
equal to 105% of the Alternative Currency Sublimit then, within five (5)
Business Days after receipt of notice from the Agent thereof, the Borrowers
shall prepay Alternative Currency Loans in an aggregate amount, rounded up to
the nearest U.S.Dollar Equivalent of $500,000 (notwithstanding the limitations
on the amount of prepayments under Section 4.2), sufficient to reduce such U.S.
Dollar Equivalent of the aggregate outstanding principal amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

        Section 2.5.          Additional Payments.  Upon any Default under
Section 10.1(a) or (f) (whether or not any of the Lender Obligations have been
accelerated), or after maturity or after judgment has been rendered on the
Notes, the unpaid principal of all Revolving Credit Advances shall, at the
option of the Agent, bear interest at a rate per annum equal to the rate
otherwise applicable thereto, plus 2%.

        Section 2.6.          Letters of Credit. 

(a)                From time to time upon request by either Borrower and upon
the execution of letter of credit documentation reasonably satisfactory to Agent
and the Issuing Bank, the Issuing Bank within the limits of the Maximum
Revolving Credit Amount, shall issue commercial or standby letters of credit
denominated in U.S. Dollars or an Alternative Currency from time to time by the
Issuing Bank for the account of the applicant-Borrower (collectively, "Letters
of Credit"), provided that the Maximum Drawing Amount of outstanding Letters of
Credit hereunder shall at no time exceed the Letter of Credit Sublimit. The
Letters of Credit shall be on other terms mutually and reasonably acceptable to
the Issuing Bank and such Borrower provided in no event shall the terms of such
documents (i) conflict with, be contrary to, or supersede the terms of this
Agreement, (ii) provide for fees, costs or expenses other than those specified
or contemplated herein, or (iii) provide for greater liability or security than
exists with respect to the Revolving Credit Advances, and no Letter of Credit
shall have an expiration date later than five (5) Business Days prior to the
Revolving Credit Termination Date unless prior to such date, the
applicant-Borrower has provided the Issuing Bank with cash collateral at least
equal to the Issuing Bank's obligation under such Letter of Credit. The
Borrowers shall, jointly and severally, reimburse the Issuing Bank in an amount
equal to any amount paid by the Issuing Bank under a Letter of Credit on the
date of such payment, and if the Borrowers fail to do so, a Revolving Credit
Advance, in such amount shall be deemed made to the Borrower, without request
therefor, immediately upon any payment by the Issuing Bank on such Letter of
Credit in accordance with the terms thereof. In connection with the issuance of
any Letter of Credit, the

20



--------------------------------------------------------------------------------



 

Borrowers shall pay to the Agent, for the account of the Issuing Bank and the
Revolving Credit Lenders, in advance on the date of issuance, a fee (each, a
"Letter of Credit Fee") equal to the then LIBOR Rate Margin multiplied by the
face amount of the undrawn Letters of Credit. The Borrowers shall also pay to
Issuing Bank, for its own account, (a) with respect to any Letter of Credit, on
the date of issuance thereof, a fronting fee equal to 1/8th of 1% per annum of
the stated amount of such Letter of Credit, and (b) transaction fees at the
customary rates charged by the Issuing Bank and all other normal and customary
fees charged by the Issuing Bank in connection with the issuance and
administration of each Letter of Credit as notified to the Borrowers from time
to time. The Borrower hereby authorizes and directs the Agent, in the Agent's
sole discretion (provided, however, the Agent shall have no obligation to do so)
to pay all such fees and costs as the same become due and payable and to treat
the same as a Revolving Credit Advance to the Borrowers, which shall be added to
Borrowers' loan balance pursuant to this Agreement; provided, further, that
unless an Event of Default then exists and is continuing, the Agent shall
promptly furnish the applicable Borrower notice of any such charge. The Maximum
Revolving Credit Amount shall be reduced by the Letter of Credit Exposure
outstanding at any time.

(b)              (A) Immediately upon the issuance of any Letter of Credit by
the Issuing Bank (or the amendment of a Letter of Credit increasing the amount
thereof), and without any further action on the part of the Agent or the Issuing
Bank, the Issuing Bank shall be deemed to have sold to each Lender, and each
such Lender shall be deemed unconditionally and irrevocably to have purchased
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender's Commitment Percentage, in such
Letter of Credit, each drawing thereunder and the obligations of the Borrowers
under this Agreement and the other Loan Documents with respect thereto. Upon any
change in the Maximum Revolving Credit Amount under this Agreement, it is hereby
agreed that with respect to all outstanding Letters of Credit, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Commitment Percentages of the assigning and assignee Lenders. Any action taken
or omitted by the Issuing Bank under or in connection with a Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall not create for the Issuing Bank any resulting liability to any Lender, and
(B) on the Closing Date, and without any further action on the part of the Agent
or the Issuing Bank, the Issuing Bank shall be deemed to have sold to each
Lender, and each Lender shall be deemed unconditionally and irrevocably to have
purchased from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender's Commitment
Percentage, in the Existing Letters of Credit, each drawing thereunder and the
obligations of the Borrowers thereunder and hereunder with respect thereto. Upon
any change in the Maximum Revolving Credit Amount under this Agreement, it is
hereby agreed that with respect to the Existing Letters of Credit, there shall
be an automatic adjustment to the participations hereby created to reflect the
new Commitment Percentages of the assigning and assignee Lenders. Any action
taken or omitted by the Issuing Bank under or in connection with the Existing
Letters of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for the Issuing Bank any resulting
liability to any Lender.

(c)                In the event that the Issuing Bank makes any disbursement
pursuant to any Letter of Credit in accordance with the terms thereof and the
Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to this Agreement, the Issuing Bank

21



--------------------------------------------------------------------------------



 

shall promptly notify the Agent of such failure, and the Agent shall promptly
notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay in U.S. Dollars and in same day funds to the Agent for the
account of the Issuing Bank the amount of such Lender's Commitment Percentage of
such unreimbursed payment. Such Lender agrees to pay to the Agent forthwith on
demand such amount, together with interest thereon, for each day from the date
of such unreimbursed payment until the date such amount is paid to the Agent for
the account of the Issuing Bank at the greater of the Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation. Each Lender agrees to fund its Commitment
Percentage of such unreimbursed payment notwithstanding a failure to satisfy any
applicable lending conditions, or the occurrence of the Revolving Credit
Termination Date. The failure of any Lender to make available to the Agent its
Commitment Percentage of any payment under any Letter of Credit shall neither
relieve any Lender of its obligation hereunder to make available to the Agent
its Commitment Percentage of any payment under any Letter of Credit on the date
required, as specified above, nor increase the obligation of such other Lender.
Whenever any Lender has made payments to the Agent in respect of any
reimbursement obligation for any Letter of Credit, such Lender shall be entitled
to share ratably, based on its Commitment Percentage, in all payments and
collections thereafter received on account of such reimbursement obligation.

        Section 2.7.          Swingline Credit. Subject to all the terms and
conditions hereof, and so long as no Default exists, on such Business Days prior
to the Revolving Credit Termination Date as Gerber may from time to time request
(each a "Swingline Loan Closing Date") by telephone notice (the "Swingline Loan
Notice") to the Swingline Lender and to the Agent, if other than the Swingline
Lender, given not later than 3:00 p.m., Boston time, on the Swingline Loan
Closing Date, which telephone notice shall be promptly confirmed in writing, the
Swingline Lender will lend to the Borrowers such amount, which shall not be less
than $500,000 and shall be in an integral multiple of $100,000, as Gerber shall
have so requested, by causing the Agent to debit the amount of such loan to the
Swingline Loan Account and to credit the amount thereof to the general account
of Gerber with the Agent; provided, however, that in no event shall the
aggregate principal amount of all loans at any one time outstanding under this
Section 2.7 exceed $10,000,000 (the "Swingline Commitment"); and provided,
further, that in no event shall the combined aggregate principal amount of the
Revolving Credit Advances, Swingline Loans and the Letter of Credit Exposure
exceed the Maximum Revolving Credit Amount. In connection with each request for
a loan under this Section 2.7, if requested by Agent, Gerber shall furnish to
the Agent by telecopy no later than 2:00 p.m., Boston time, on the applicable
Swingline Loan Closing Date (with a duplicate furnished promptly by mail) a
certificate dated such Swingline Loan Closing Date and signed by Gerber,
attesting to satisfaction of the conditions contained in Section 3.2 hereof. The
Borrowers may use the proceeds of Revolving Credit Advances from time to time to
repay any outstanding Swingline Loans. The Borrowers shall repay all outstanding
Swingline Loans on the Revolving Credit Termination Date. On the Closing Date,
the Borrowers shall deliver to the Swingline Lender a Swingline Note to evidence
the Swingline Loans from time to time made by the Swingline Lender to the
Borrowers hereunder. The Agent shall establish on its books a loan account for
the Borrowers (the "Swingline Loan Account"), which shall reflect the loans made
by the Swingline Lender pursuant to this Section 2.7 and which shall be
administered by the Agent as follows: (a) the Agent shall debit to the Swingline
Loan Account, and the Swingline Loan Account shall evidence, the principal
amount of loans from time to time made by the Swingline Lender to the Borrowers
pursuant to this Section 2.7,

22



--------------------------------------------------------------------------------



 

and (b) the Agent shall credit the Swingline Loan Account with all payments made
on account of the principal amount of Indebtedness evidenced thereby. The
principal amount of Indebtedness from time to time evidenced by the Swingline
Loan Account is referred to as the "Swingline Loan."

        Section 2.8.          Interest on Swingline Loans. The Borrowers shall
pay interest on the unpaid balance of the Swingline Loans from time to time
outstanding at a per annum rate equal to the Applicable Base Rate. Interest on
the Swingline Loans shall be payable quarterly in arrears in the same manner as
Revolving Credit Advances and continuing until all of the Swingline Loans of the
Borrowers to the Swingline Lender hereunder shall have been paid in full.

        Section 2.9.          Refunded Swingline Loans; Swingline Loan
Participations.

(a)                The Swingline Lender, on a weekly basis, or at any shorter or
longer time as selected by the Swingline Lender and from time to time in its
sole and absolute discretion may, on behalf of the Borrowers (which hereby
irrevocably directs the Swingline Lender to act on its behalf) on one (1)
Business Day's notice given by the Swingline Lender no later than 12:00 noon,
Boston time, request each Lender to make, and each Lender hereby agrees to make,
a Revolving Credit Advance in an amount equal to such Lender's Commitment
Percentage of the aggregate amount of the Swingline Loans (the "Refunded
Swingline Loans") outstanding on the date of such notice, to repay the Swingline
Lender. Each Lender shall make the amount of such Revolving Credit Advance
available to the Agent at its office set forth in Section 15.1 in immediately
available funds, not later than 10:00 a.m., Boston time, one (1) Business Day
after the date of such notice. The proceeds of such Revolving Credit Advances
shall be immediately applied by the Swingline Lender to repay the Refunded
Swingline Loans. Effective on the date such Revolving Credit Advances are made,
the portion of the Swingline Loans so paid shall no longer be outstanding as
Swingline Loans and shall be outstanding as Revolving Credit Advances and owed
to the Lenders in accordance with their respective Commitment Percentages. The
Borrowers irrevocably authorize the Swingline Lender to charge the Borrowers'
accounts with the Agent (up to the amount available in each such account) to
immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans (the "Refunded Swingline Loan Deficit"), and if there
are insufficient funds in such accounts to pay the amount of such Refunded
Swingline Loan Deficit, the Borrowers shall, within two (2) Business Days after
notice thereof, pay the Refunded Swingline Loan Deficit and all accrued interest
thereon to the Swingline Lender.

(b)               The making of any Swingline Loan hereunder shall be subject to
the satisfaction of the applicable conditions precedent thereto set forth in
Section 3.1, in the case of any Swingline Loan to be made on the date of the
first Revolving Credit Advance, and Section 3.2, in the case of all other
Swingline Loans. The Swingline Lender shall notify the Borrowers of its election
not to make Swingline Loans hereunder as a result of the failure to satisfy such
conditions precedent, unless an Event of Default of the type specified in
Section 10.1(f) shall have occurred and be continuing.

23



--------------------------------------------------------------------------------



 

(c)                If prior to the time a Revolving Credit Advance would have
otherwise been made pursuant to Section 2.9(a) one of the events described in
Section 10.1(f) shall have occurred and be continuing, each Lender shall, on the
date such Revolving Credit Advance was to have been made pursuant to the notice
referred to in Section 2.9(a) (the "Refunding Date"), purchase an undivided
participating interest in an amount equal to (i) its Commitment Percentage
multiplied by (ii) the aggregate principal amount of Swingline Loans then
outstanding which were to have been repaid with such Revolving Credit Advance
(the "Swingline Participation Amount"). On the Refunding Date, each Lender shall
transfer to the Swingline Lender, in immediately available funds, such Lender's
Swingline Participation Amount and upon receipt thereof the Swingline Lender
shall deliver to such Lender a certificate for such Swingline Loan participation
dated the date of the Swingline Lender's receipt of such funds and in such
Swingline Participation Amount.

(d)               Whenever, at any time after the Swingline Lender has received
from any Lender such Lender's Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)                Each Lender's obligation to make the Loans referred to in
Section 2.9(a) and to purchase participating interest pursuant to Section 2.9(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any Borrower may have
against the Swingline Lender, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 3; (iii) any adverse change in the condition (financial or otherwise) of
any Borrower; (iv) any breach of this Agreement or any other Loan Document by
any Borrower or any other Lender; or (v) any other circumstances, happening or
event whatsoever, whether or not similar to any of the foregoing.

        Section 2.10.      Computation of Interest, Etc.  All computations of
interest hereunder and under the Revolving Credit Advances with respect to Loans
bearing interest at a fluctuating rate determined by reference to the Prime Rate
shall be made on the basis of a three hundred sixty five (365) day year and the
actual number of days elapsed. All computations of interest hereunder and under
the Revolving Credit Advances with respect to Loans bearing interest at a
fluctuating rate determined by reference to the LIBOR Rate or the Federal Funds
Effective Rate shall be made on the basis of a three hundred sixty (360) day
year and the actual number of days elapsed. Changes in the rate of interest on
the Revolving Credit Advances resulting from changes in the Base Rate shall take
place immediately without notice or demand of any kind. The outstanding balance
of the Revolving Credit Notes or Swingline Note as reflected on the Agent's or
Swingline Lender's, respectively, records from time to time shall be considered
correct and binding on the Borrowers and the Lenders (absent manifest or
mathematical error) unless within thirty (30) days after receipt of any notice
by the Agent or any Lender of such outstanding amount, the Borrowers or a Lender
notifies the Agent to the contrary. The Agent shall provide statements of the
outstanding balance of the Revolving Credit Notes and Swingline Notes regularly
and upon request by Borrowers and such statements shall be considered correct
and binding on the Borrowers (absent manifest or mathematical error)

24



--------------------------------------------------------------------------------



 

unless the Borrowers notify the Agent that such statements are in error within
30 days thereafter.

        Section 2.11.      Fees.

(a)                The Borrowers shall pay to the Agent, for the accounts of the
Lenders in accordance with their respective Commitment Percentages, a commitment
fee (the "Revolving Commitment Fee") computed at a rate set forth on the Pricing
Schedule per annum (based upon a three hundred sixty (360) day year and the
actual number of days elapsed) on the average daily unused amount of the Maximum
Revolving Credit Amount from time to time in effect from the date hereof to and
including the Revolving Credit Termination Date. The Revolving Commitment Fee
shall be payable quarterly in arrears on the first day of each April, July,
October and January, commencing April 1, 2008, for the quarter ended March 31,
2008.

(b)               The Borrowers shall pay to the Agent, for the Agent's own
account, such closing, syndication and agency fees as are provided in a letter
agreement dated December 3, 2007 between Gerber and the Agent (as such letter
agreement may from time to time be amended or supplemented, the "Fee Letter").

        Section 2.12.      Set‑Off.  Each Loan Party hereby grants the Agent and
each Lender, a continuing lien, security interest and right of setoff as
security for all Lender Obligations (other than Unasserted Lender Obligations),
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Agent or any Lender or any entity under the
control of or common control with such Agent or Lender and their successors and
assigns or in transit to any of them, provided such rights may be exercised only
while an Event of Default has occurred and is continuing. At any time upon the
occurrence and during the continuance of an Event of Default, without demand or
notice except as required hereby in connection with an Event of Default (any
such other notice being expressly waived by each Loan Party), the Agent and each
Lender may setoff the same or any part thereof and apply the same to any
liability or obligation of any Borrower and any Guarantor even though unmatured
and regardless of the adequacy of any other collateral securing the Lender
Obligations. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY LENDER TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
LENDER OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY BORROWER OR ANY GUARANTOR, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Notwithstanding anything to the
contrary contained herein or in the other Loan Documents, the rights specified
in this Section 2.12 shall not apply to Excluded Collateral (as defined in the
Security Agreement).

        Section 2.13.      Sharing of Payments.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set‑off, or otherwise) on account of the Loans made by it in excess of its
ratable share (according to the then outstanding principal amount of the Loans)
of payments on account of

25



--------------------------------------------------------------------------------



 

the Loans obtained by all the Lenders, such Lender shall purchase from the other
Lenders such participations in the Loans held by such other Lenders as shall
cause such purchasing Lender to share such payment ratably according to the then
outstanding principal amount of the Loans with each of such other Lenders;
provided, however, that if all or any portion of such payment is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, with interest at an
interest rate per annum equal to the Applicable Base Rate. The Borrowers agree
that any Lender so purchasing a participation in the Loans from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of each Borrower in the amount of
such participation.

        Section 2.14.      Reduction of Commitment by the Borrowers.  The
Borrowers at their option may, at any time and from time to time, irrevocably
reduce in part (in a minimum amount of at least $5,000,000 and in increments of
$1,000,000) or terminate in whole the unused portion of the Maximum Revolving
Credit Amount on not less than five (5) Business Days' prior written notice to
the Agent. No such reduction or termination, may be reinstated by the Borrowers.

        Section 2.15.      Increased Costs, Etc.

(a)                Anything herein to the contrary notwithstanding, if any
changes in present or future applicable law (which term "applicable law", as
used in this Agreement, includes statutes and rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time heretofore or hereafter made upon or otherwise issued
to any Lender by any central bank or other fiscal, monetary or other authority,
whether or not having the force of law), including without limitation any change
according to a prescribed schedule of increasing requirements, whether or not
known or in effect as of the date hereof, shall (i) subject such Lender to any
Tax with respect to this Agreement or the payment to such Lender of any amounts
due to it hereunder, or (ii) change the basis of taxation of payments to such
Lender of the principal of or the interest on the Revolving Credit Advances or
any other amounts payable to such Lender hereunder, or (iii) impose or increase
or render applicable any special or supplemental deposit or reserve or similar
requirements or assessment against assets held by, or deposits in or for the
account of, or any liabilities of, or loans by an office of such Lender in
respect of the transactions contemplated herein (except any reserve requirement
reflected in the LIBOR Lending Rate), or (iv) impose on such Lender any other
condition or requirement with respect to this Agreement or any Revolving Credit
Advance, and the result of any of the foregoing is (A) to increase the cost to
such Lender of making, funding or maintaining all or any part of the Revolving
Credit Advances or its commitment hereunder, or (B) to reduce the amount of
principal, interest or other amount payable to such Lender hereunder, or (C) to
require such Lender to make any payment or to forego any interest or other sum
payable hereunder, the amount of which payment or foregone interest or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender from the Borrowers hereunder, then, and in each such
case not otherwise provided for hereunder, the Borrowers will upon demand made
by such Lender promptly following such Lender's receipt of notice

26



--------------------------------------------------------------------------------



 

pertaining to such matters accompanied by calculations thereof in reasonable
detail, pay to such Lender such additional amounts as will be sufficient to
compensate such Lender for such additional cost, reduction, payment or foregone
interest or other sum; provided that the foregoing provisions of this sentence
shall not apply in the case of any additional cost, reduction, payment or
foregone interest or other sum resulting from any Taxes charged upon or by
reference to the overall net income, profits or gains of any Lender. In
determining the additional amounts payable hereunder, the Lenders may use any
reasonable and non-discriminatory method of averaging, allocating or attributing
such additional costs, reductions, payments, foregone interest or other sums
among their respective customers.

(b)               Anything herein to the contrary notwithstanding, if, after the
date hereof, any Lender shall have reasonably determined in good faith that any
present or future applicable law, rule, regulation, guideline, directive or
request (whether or not having force of law), including without limitation any
change according to a prescribed schedule of increasing requirements, whether or
not known or in effect as of the date hereof, regarding capital requirements for
banks or bank holding companies generally, or any change therein or in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender with any of the foregoing, either imposes
a requirement upon such Lender to allocate additional capital resources or
increases such Lender's requirement to allocate capital resources or such
Lender's commitment to make, or to such Lender's maintenance of, the Revolving
Credit Advances hereunder, which has or would have the effect of reducing the
return on such Lender's capital to a level below that which such Lender would
have achieved (taking into consideration such Lender's then existing policies
with respect to capital adequacy and assuming full utilization of such Lender's
capital) but for such applicability, change, interpretation, administration or
compliance, by any material amount, such Lender shall promptly after its
determination of such occurrence give notice thereof to the Borrowers. The
Borrowers and such Lender shall thereafter attempt to negotiate in good faith an
adjustment to the compensation payable hereunder which will adequately
compensate such Lender for such reduction. If the Borrowers and such Lender are
unable to agree to such adjustment within thirty (30) days of the day on which
the Borrowers receives such notice, then commencing on the date of such notice
(but not earlier than the effective date of any such applicability, change,
interpretation, administration or compliance), the fees payable hereunder shall
increase by an amount which will, in such Lender's reasonable determination,
evidenced by calculations in reasonable detail furnished to the Borrowers,
compensate such Lender for such reduction, such Lender's determination of such
amount to be conclusive and binding upon the Borrowers, absent manifest or
mathematical error. In determining such amount, such Lender may use any
reasonable and non-discriminatory methods of averaging, allocating or
attributing such reduction among its customers.

        Section 2.16.      Changed Circumstances. In the event that:

(a)                on any date on which the Applicable LIBOR Rate would
otherwise be set the Agent shall have determined in good faith (which good faith
determination shall be final and conclusive) that adequate and fair means do not
exist for ascertaining the LIBOR Rate, as applicable; or

27



--------------------------------------------------------------------------------



 

(b)               at any time the Agent shall have determined in good faith
(which good faith determination shall be final and conclusive) that

> > (i)             the implementation of LIBOR Pricing Option has been made
> > impracticable or unlawful by (A) the occurrence of a contingency that
> > materially and adversely affects the London interbank market, or (B)
> > compliance by any Lender in good faith with any applicable law or
> > governmental regulation, guideline or order or interpretation or change
> > thereof by any governmental authority charged with the interpretation or
> > administration thereof or with any request or directive of any such
> > governmental authority (whether or not having the force of law); or
> > 
> > (ii)           the LIBOR Rate shall no longer represent the effective cost
> > to the Lenders of obtaining the relevant currency in the London interbank
> > market, as applicable for deposits in which they regularly participate;

then, and in such event, the Agent shall forthwith so notify the Borrowers
thereof. Until the Agent notifies the Borrowers that the circumstances giving
rise to such notice no longer apply, the obligation of the Lenders and the Agent
to allow election by the Borrowers of a LIBOR Pricing Option shall be suspended.
If at the time the Agent so notifies the Borrowers, the Borrowers have
previously given the Agent a Pricing Notice with respect to a LIBOR Pricing
Option, but the LIBOR Pricing Option requested therein has not yet gone into
effect, such Pricing Notice shall automatically be deemed to be withdrawn and be
of no force or effect. Upon such date as shall be specified in such notice
(which shall not be earlier than the date such notice is given), the LIBOR
Pricing Option with respect to all LIBOR Rate Loans shall be terminated and the
Borrowers shall pay all interest due on such LIBOR Rate Loans and any amounts
required to be paid pursuant to Section 4.3 (except in the case of the
termination of LIBOR Loans pursuant to Section 2.16(b)(ii) in which case such
LIBOR Loans shall continue until the end of the applicable Interest Period).

        Section 2.17.      Use of Proceeds. The proceeds of all Revolving Credit
Advances shall be used by the Borrowers to refinance the outstanding amounts
under the Existing Credit Agreement, for working capital and general corporate
purposes and to finance Permitted Acquisitions. No portion of the proceeds of
the Revolving Credit Advances shall be used, in whole or in part, for the
purpose of purchasing or carrying any "margin stock" as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock.

        Section 2.18.      Incremental Commitments.

(a)                The Borrowers may, by written notice to the Agent on up to
two (2) occasions, request incremental increases in the Maximum Revolving Credit
Amount in an amount not to exceed the aggregate amount of $25,000,000 from one
or more additional Lenders (which may include any existing Lender) willing to
provide such incremental Revolving Commitments, in their sole discretion;
provided, that each additional Lender shall be subject to the approval of the
Agent (which approval shall not be unreasonably withheld or delayed). Such
notice shall set forth (i) the amount of the increase in the Maximum Revolving
Credit Amount being requested, which shall be not less than $10,000,000, and
(ii) the date on which such

28



--------------------------------------------------------------------------------



 

incremental increase in the Maximum Revolving Credit Amount is to become
effective (the "Increased Amount Date"). The Borrowers shall be responsible for
all reasonable, out of pocket, fees and expenses in connection with such
increase, and, to the extent agreed in writing by the Borrowers pursuant to
Section 2.18(b), syndication expenses and fees paid to Lenders providing the
additional Revolving Commitments.

(b)               The Borrowers and each new Lender shall execute and deliver to
the Agent such documentation as the Agent shall reasonably specify to evidence
the commitment of such new increase in the Maximum Revolving Credit Amount. Each
such documentation shall specify the terms of the applicable incremental
Revolving Commitments; provided, that from and after the effectiveness of each
amendment or other documentation, the associated incremental Revolving
Commitments shall thereafter be Revolving Commitments with the same terms as the
Revolving Commitments (including as to pricing and maturity). Each of the
parties hereto hereby agrees that, upon the effectiveness of any such
documentation, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the incremental
Revolving Commitments evidenced thereby (including adjusting the Commitment
Percentages), and new Revolving Credit Notes shall be issued and the Borrowers
shall make such borrowings and repayments as shall be necessary to effect the
reallocation of the Maximum Revolving Credit Amount, in each case without the
consent of the Lenders other than those Lenders with incremental Revolving
Commitments. The fees payable by the Borrowers upon any such incremental
Revolving Commitments shall be agreed upon by the Agent, the Lenders with
incremental Revolving Commitments and the Borrowers at the time of such
increase. Notwithstanding the forgoing, nothing in this Section 2.18 shall
constitute or be deemed to constitute an agreement by any Lender to increase its
Commitment Percentage hereunder.

(c)                Notwithstanding the foregoing, no incremental Revolving
Commitment shall become effective under this Section 2.18 unless (i) on the date
of such effectiveness, the conditions set forth in Section 3.2 shall be
satisfied and the Agent shall have received a certificate to that effect dated
such date and executed by a duly authorized officer of the Borrowers, (ii) the
Agent shall have received customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
amendment or other documentation and, to the extent required by the Agent,
consistent with those delivered on the Closing Date under Section 3.1 and such
additional customary documents and filings as the Agent may reasonably require,
and (iii) the Borrowers shall be in pro forma compliance with the covenants set
forth in Section 7 after giving effect to such incremental Revolving
Commitments, the Loans to be made thereunder and the application of the proceeds
therefrom as if made and applied on such date.

(d)               Each of the parties hereto hereby agrees that the Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Credit Advances in respect of incremental Revolving Commitments, when
originally made, are included in such aggregate Revolving Credit Advance of
outstanding Revolving Credit Advances on a pro rata basis. The Borrowers agree
that Section 2.18 shall apply to any conversion of any Loan bearing interest at
the Applicable LIBOR Rate to a Loan bearing interest at the Applicable Base Rate
reasonably required by the Lenders to effect the foregoing.

29



--------------------------------------------------------------------------------



 

        Section 2.19.      Replacement of Lenders. If (a) any Borrower is
required to pay any additional amount to any Lender (other than the Agent)
pursuant to Section 2.15 or 4.7, (b) any Lender (other than the Agent) defaults
in its obligation to fund Loans hereunder, or if any Lender (other than the
Agent) is unable to make LIBOR Rate Loans pursuant to Section 2.16 or (c) if a
Lender fails to consent to a proposed amendment, modification or waiver of this
Agreement that, pursuant to Article 11, requires consent of all Lenders, then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Agent, require such Lender (other than the Agent) to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.2), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, however, that
(i) the Borrowers shall have received the prior written consent of the Agent and
the Issuing Bank (which consent shall not be unreasonably withheld or delayed),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), and (iii) in the case of any such assignment
resulting from payments required to be made pursuant to Section 2.15 or 4.7,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
within 5 days after the receipt from Borrowers of a notice of its intent to
assign, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.


ARTICLE 3. CONDITIONS TO LOANS AND ADVANCES

        Section 3.1.          Conditions to First Revolving Credit Advance;
Swingline Loan. The Lenders' or Swingline Lender's, as applicable, obligations
to make the first Revolving Credit Advance or Swingline Loan, as the case may
be, shall be subject to compliance by the Borrowers with their agreements
contained in this Agreement, and to the following conditions:

(a)                Evidence of repayment of all obligations under the Existing
Credit Agreement and the termination of all commitments thereunder in connection
with the first Revolving Credit Advances hereunder.

(b)               The Revolving Credit Notes duly executed by the Borrowers.

(c)                The Swingline Note duly executed by the Borrowers.

(d)               The Security Documents duly executed by the applicable Loan
Parties.

(e)                A true and correct copy of any and all leases pursuant to
which any Borrower is leasing any real property if the value of Collateral
located thereon exceeds $1,000,000, and if the location thereof is in the United
States or Canada, a landlord waiver with respect to such real property.

30



--------------------------------------------------------------------------------



 

(f)                A true and correct copy of any and all written warehouse or
storage agreements pursuant to which Collateral having a value in excess of
$1,000,000 is held in the possession of any bailee or warehouseman, together
with a warehouseman's consent and waiver with respect to such Collateral (other
than with respect to demonstration Inventory (as defined in the Security
Agreement) held by third parties, including without limitation, at trade shows).

(g)               Current searches of appropriate filing offices showing that
(i) no state or federal tax Liens have been filed and remain in effect against
any Loan Party, (ii) no financing statements have been filed and remain in
effect against any domestic Loan Party, except those financing statements
relating to Liens set forth on Schedule 5.16 hereto, the Liens of the secured
lenders to be paid with the proceeds of the initial loan and those financing
statements filed by the Agent, and (iii) the Agent has duly filed all financing
statements necessary to perfect the security interests granted hereunder, to the
extent the security interests are capable of being perfected by filing.

(h)               Certificates of the insurance required hereunder and under the
Security Documents, with all hazard insurance containing a lender's loss payable
endorsement in favor of the Agent.

(i)                 Copies of the resolutions of the Board of Directors or
equivalent body of each Loan Party authorizing the execution, delivery and
performance of this Agreement, the Revolving Credit Notes, the Swingline Note
and the other Loan Documents to which such Borrower is a party, certified by the
Secretary or an Assistant Secretary (or Clerk or Assistant Clerk) of each Loan
Party (which certificate shall state that such resolutions are in full force and
effect).

(j)                 A certificate of the Borrowers signed by their Chief
Financial Officer or Vice President of Finance certifying that no Material
Adverse Effect has occurred since April 30, 2007.

(k)               A certificate of the Secretary or an Assistant Secretary (or
Clerk or Assistant Clerk) of each Loan Party certifying the name and signatures
of the officers of such Loan Party authorized to sign this Agreement, the
Revolving Credit Notes, the Swingline Note, the other Loan Documents to which
such Loan Party is a party and the other documents to be delivered by such Loan
Party hereunder.

(l)                 Certificates of legal existence and corporate good standing
for the Loan Parties of recent date issued by the appropriate Canadian,
Connecticut, Delaware, Massachusetts and United Kingdom governmental
authorities.

(m)             The opinions of (i) Cummings & Lockwood LLC, United States
counsel to the Loan Parties and (ii) Goodmans, LLP Canadian counsel to the
Guarantors, each dated the date of execution of this Agreement.

(n)               The opinions of (i) Goodmans LLP, Canadian counsel to the
Guarantors, (ii) local provincial counsel to the Agent and (iii) Hammonds, UK
counsel to the Agent.

31



--------------------------------------------------------------------------------



 

(o)               A certificate of a duly authorized officer of the Borrowers,
dated the date of the first Revolving Credit Advances, to the effect that all
conditions precedent on the part of the Borrowers to the execution and delivery
hereof and the making of the first Revolving Credit Advances have been
satisfied.

(p)               A Compliance Certificate dated the date of the first Revolving
Credit Advances, demonstrating pro forma compliance with the financial covenants
set forth in Article 7 hereof.

(q)               Each Lender shall be reasonably satisfied that any financial
statements delivered to it fairly present the business and financial condition
of Gerber and its Subsidiaries and that there has been no Material Adverse
Effect since the date of the most recent financial information delivered to such
Lender, and there shall be no material misstatements or omissions from any
materials previously furnished to such Lender for its review;

(r)                 There shall not be pending any litigation or other
proceeding against any Loan Party, the result of which would reasonably be
expected to have a Material Adverse Effect;

(s)                There shall not have occurred any default of any material
agreement, including, without limitation, any agreement evidencing subordinated
indebtedness of any Loan Party which would reasonably be expected to have a
Material Adverse Effect, and the consummation of the transactions contemplated
hereby shall not (i) violate any law to which any Loan Party is bound or any
Loan Party's organizational documents or (ii) conflict with, or result in a
default or event of default under, any material agreement.

(t)               A pledge of 65% of the outstanding equity interests of Gerber
Australia, Gerber Belgium and Gerber Technology, together with opinions of
counsel with respect to the perfection and enforcement of such pledge.

(u) Such other documents, certificates and opinions as the Agent or the Lenders
may reasonably request.

The request for funding of the Loans and issuance of Letters of Credit
constituting the initial Borrowing hereunder and acceptance thereof by the
Borrowers shall be deemed a representation by the Borrowers that the conditions
contained in Section 3.1 have been satisfied. For purposes of determining
compliance with this Section 3.1, the Agent and each Lender that has signed this
Agreement on the Closing Date shall be deemed to have consented to, approved,
accepted or to be satisfied with, each document or other matter required under
this Section 3.1 to be consented to, approved by, or acceptable or satisfactory
to the Agent or such Lender.

        Section 3.2.          Conditions to All Revolving Credit Advances;
Swingline Loans; Letters of Credit. The obligations of the parties hereto to
make any Revolving Credit Advances, Swingline Loan or issue Letters of Credit
pursuant to this Agreement shall be subject to compliance by the Borrowers with
their agreements contained in this Agreement and each other Loan Document, and
to the satisfaction, at or before the making of each Revolving Credit Advance or
Swingline Loan or issuance of a Letter of Credit, of all of the following
conditions precedent:

32



--------------------------------------------------------------------------------



 

(a)                The representations and warranties herein and those made by
any of the Loan Parties in any other Loan Document shall be correct as of the
date on which any Revolving Credit Advance or Swingline Loan is made or any
Letter of Credit is issued, with the same effect as if made at and as of such
time, except (i) as to changes resulting from transactions permitted hereunder,
(ii) that the references in Article 5 to the 2007 Financial Statements (except
in Section 5.12) shall be deemed to refer to the most recent annual audited
consolidated financial statements of Gerber and its Subsidiaries furnished to
the Agent, and (iii) in each case where the applicable representation or
warranty speaks as of a specific date, such representation or warranty shall be
correct as of such date.

(b)               On the date of any Revolving Credit Advance or Swingline Loan
made or Letter of Credit issued hereunder, there shall exist no Default.

(c)                The making of the requested Revolving Credit Advance or
Swingline Loan or issuance of the requested Letter of Credit shall not be
prohibited by any law or governmental order or regulation applicable to the
Lenders or to the Borrowers, and all necessary consents, approvals and
authorizations of any Person for any such Revolving Credit Advance, Swingline
Loan or Letter of Credit shall have been obtained.

The request by the Borrowers for the making, continuation or conversion of each
Revolving Credit Advance or Swingline Loan or issuance of any Letter of Credit
as provided above, and the acceptance by the Borrowers of each such Revolving
Credit Advance or Swingline Loan or issuance of any Letter of Credit and of each
such continuation or conversion of such Loan, shall be deemed a representation
and warranty by the Borrowers that the conditions specified above in this
Section 3.2 have been satisfied.


ARTICLE 4. PAYMENT AND REPAYMENT

        Section 4.1.          Mandatory Prepayment. If at any time the aggregate
outstanding principal balance of all Revolving Credit Advances or Swingline
Loans made hereunder and Letter of Credit Exposure exceeds the Maximum Revolving
Credit Amount, the Borrowers shall immediately repay to the Agent for the
ratable accounts of the Lenders an amount equal to such excess.

        Section 4.2.          Voluntary Prepayments.

(a)                The Borrowers may make prepayments to the Agent for the
ratable accounts of the Lenders of any outstanding principal amount of the
Revolving Credit Advances in a minimum amount equal to $3,000,000 and then in
integral amounts of $1,000,000 which are Base Rate Loans in accordance with
Section 4.3 at any time prior to 12:00 noon (Boston time) on any Business Day
without premium or penalty.

(b)               The Borrowers may make prepayments to the Agent for the
ratable accounts of the Lenders of any Revolving Credit Advances in a minimum
amount equal to $3,000,000 and then in integral amounts of $1,000,000 which are
LIBOR Rate Loans on any Business Day in accordance with and subject to the
premiums and penalties set forth in Section 4.6.

33



--------------------------------------------------------------------------------



 

(c)                The Borrowers may make prepayments to the Agent for the
account of the Swingline Lender of any outstanding principal amount of a
Swingline Loan in a minimum amount equal to $500,000 and then in integral
amounts of $100,000 in accordance with Section 4.3 at any time prior to 12:00
noon (Boston time) on any Business Day without premium or penalty.

(d)               In the event the Borrowers elect to repay all Loans and
terminate in whole the unused portion of the Maximum Revolving Credit Amount in
accordance with Section 2.14, the Borrowers may prepay Loans in amounts other
than as required under paragraphs (a), (b) and (c) above, subject to the
premiums and penalties set forth in Section 4.6.

        Section 4.3.          Payment and Interest Cutoff. Notice of each
prepayment pursuant to Section 4.2 shall be given to the Agent, (a) in the case
of prepayment of Base Rate Loans, not later than 12:00 noon, Boston time, on the
date of payment, and (b) in the case of prepayment of LIBOR Rate Loans on any
day other than the last day of the Interest Period applicable thereto, not later
than 3:00 p.m, Boston time, three (3) Business Days prior to the proposed date
of payment, and, in each case, shall specify the total principal amount of the
Revolving Credit Advances to be paid on such date. Notice of prepayment having
been given in compliance with this Section 4.3, the amount specified to be
prepaid shall become due and payable on the date specified for prepayment and
from and after said date (unless the Borrowers shall default in the payment
thereof) interest thereon shall cease to accrue. Unpaid interest on the
principal amount of any Loans so prepaid accrued to the date of prepayment shall
be due on the date of prepayment.

        Section 4.4.          Payment or Other Actions on Non‑Business Days. If
any payment to be made hereunder or under any other Loan Document becomes due on
a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment. In
the case of any other action the last day for performance of which shall be a
day other than a Business Day, the date for performance shall be extended to the
next succeeding Business Day.

        Section 4.5.          Method, Timing and Application of Payments.

(a)                All payments required to be made pursuant to the provisions
of this Agreement and any other Loan Document, and all prepayments pursuant to
Section 4.1, may be charged by the Agent against the Borrowers' accounts with
the Agent. Each Borrower hereby authorizes the Agent and the Lenders, without
notice to such Borrower, to charge against any account of such Borrower with the
Agent or such Lender an amount equal to the accrued interest, principal and
other amounts from time to time due and payable to the Agent and the Lenders
hereunder and under all other Loan Documents.

(b)               All payments shall be made by the Borrowers to the Agent at
the Agent's address set forth in Section 15.1 hereof or such other place as the
Agent may from time to time specify in writing not later than 12:00 noon (Boston
time) in lawful currency of the United States

34



--------------------------------------------------------------------------------

 

 of America (except in the case of an Alternative Currency Loan, in which case
such payments shall be made in the Alternative Currency in which such Loan is
denominated) in immediately available funds without counterclaim or setoff and
free and clear of, and without any deduction or withholding for, any taxes or
other payments (as provided for in Section 4.7). The Agent will, after its
receipt thereof, distribute like funds relating to the payment of principal,
interest or any other amounts payable hereunder ratably to the Lenders in
accordance with their respective Commitment Percentages. Any payment made by the
Borrowers to the Agent under this Agreement or under the Notes in the manner
provided in this Agreement shall be deemed to be a payment to each of the
respective Lenders, unless the provisions of this Agreement expressly provide
that any such payment shall be solely for the account of the Agent or any
specific Lender.

(c)                All payments shall be applied first to the payment of all
fees, expenses and other amounts due by the Borrowers to the Agent and the
Lenders (excluding principal and interest) under the Loan Documents, then to
accrued interest, and the balance on account of outstanding principal; provided,
however, that after an Event of Default payments will be applied to the
obligations of the Borrowers to Agent and the Lenders as provided in Section
10.3 or otherwise as the Agent and the Lenders determine in their sole
discretion.

        Section 4.6.          Payments Not at End of Interest Period. The
Borrowers may prepay a LIBOR Rate Loan only upon at least three (3) Business
Days prior written notice to the Agent (which notice shall be irrevocable). The
Borrowers shall pay to Agent, for the account of the Lenders, upon request of
the Agent, the yield maintenance fee described below, to compensate for any
loss, cost, or expense incurred as a result of: (i) any payment of a LIBOR Rate
Loan on a date other than the last day of the Interest Period for such LIBOR
Rate Loan; (ii) any failure by the Borrowers to borrow a LIBOR Rate Loan on the
date specified by the Borrowers; and (iii) any failure by the Borrowers to pay a
LIBOR Rate Loan on the date for payment specified by the Borrowers. The "yield
maintenance fee" is an amount computed as follows: The current rate for United
States Treasury securities (bills on a discounted basis shall be converted to a
bond equivalent) with a maturity date closest to the term of such LIBOR Rate
Loan as to which the prepayment is made, shall be subtracted from the LIBOR Rate
in effect at the time of prepayment. If the result is zero or a negative number,
there shall be no yield maintenance fee. If the result is a positive number,
then the resulting percentage shall be multiplied by the amount of the principal
balance being repaid. The resulting amount shall be divided by 360 and
multiplied by the number of days remaining in the term for such LIBOR Rate Loan
as to which the prepayment is made. Said amount shall be reduced to present
value calculated by using the above referenced United States Treasury securities
rate and the number of days remaining in the term for such LIBOR Rate Loan as to
which prepayment is made. The resulting amount shall be the yield maintenance
fee due to the Agent, for the account of the Lenders, upon the prepayment of a
LIBOR Rate Loan and the Agent shall request such yield maintenance fee from the
Borrower upon the request of any Lender. If by reason of an Event of Default,
any of the Lender Obligations are declared to be immediately due and payable,
then any yield maintenance fee with respect to a LIBOR Rate Loan shall become
due and payable in the same manner as though the Borrowers had exercised such
right of prepayment. If the Borrowers for any reason make any payment of
principal with respect to any LIBOR Rate Loan on any day other than the last day
of the Interest Period applicable to such LIBOR Rate Loan, including without
limitation by reason of acceleration, or fails to borrow a LIBOR Rate Loan after
electing a LIBOR Pricing Option

35



--------------------------------------------------------------------------------



 

 with respect thereto pursuant to Section 2.2(a) or 2.4, the Borrowers shall pay
to the Agent, for the ratable account of the Lenders, any amounts required to
compensate the Lenders for any additional losses, costs or expenses which they
may reasonably incur as a result of such payment or failure to borrow, including
without limitation, any loss, including lost profits, costs or expenses incurred
by reason of the liquidation, reutilization or reemployment of deposits or other
funds acquired by the Lenders to fund or maintain such Revolving Credit
Advances. Notwithstanding the foregoing, such compensation shall not exceed an
amount equal to (a) the amount of interest which would have accrued on the
amount so paid or not borrowed, for the period from the date of such payment or
failure to borrow, to the last day of the then current Interest Period for such
Revolving Credit Advance (or, in the case of a failure to borrow, to the last
day of the Interest Period for the Revolving Credit Advance which would have
commenced on the date of such failure to borrow), at the applicable rate of
interest for such Revolving Credit Advance provided for herein minus (b) the
amount of interest (as reasonably determined by the Agent), which would accrue
and become payable to the Lenders during such period on the principal repaid or
not borrowed if the Lenders, following such repayment or failure to borrow, were
to reinvest such principal in U.S. Treasury securities selected by the Agent in
an amount equal (as nearly as may be) to the principal so repaid or not borrowed
and having a term equal (as near as may be) to such period. The Borrowers shall
pay such amount upon presentation by the Agent of a statement setting forth the
amount and the Agent's calculation thereof pursuant hereto, which statement
shall be deemed true and correct absent manifest or mathematical error.

        Section 4.7.          Taxes.

(a)                Any and all payments by the Borrowers under the Loan
Documents shall be made without counterclaim or setoff and free and clear of,
and without any deduction or withholding for, any and all Taxes, or other
payments, and all liabilities with respect thereto, excluding, in the case of
each Lender and the Agent, taxes imposed on its income, and franchise taxes
imposed on it, (i) by the United States or by any political subdivision thereof
or therein and (ii) by the jurisdiction under the laws of which such Lender or
the Agent (as the case may be) is organized or any political subdivision thereof
or therein (all such nonexcluded Taxes, and liabilities being hereinafter
referred to as "Indemnified Taxes"). If the Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable to any Lender or the
Agent (as the case may be), in the case of Indemnified Taxes, the sum payable
shall be increased as may be necessary so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.7), such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made;
provided, however, that if the Borrowers' obligations to deduct or withhold
Taxes is caused solely by such Lender's or the Agent's (as the case may be)
failure to provide the forms described in paragraph (f) of this Section 4.7 and
such Lender or the Agent (as the case may be) could have legally provided such
forms, no such increase shall be required; and in all cases (i) the Borrowers
shall make such deductions; and (ii) the Borrowers shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b)               In addition, the Borrowers agree to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with

36



--------------------------------------------------------------------------------



 

respect to, this Agreement, the Notes, or the other Loan Documents (hereinafter
referred to as "Other Taxes").

(c)                The Borrowers shall indemnify each Lender and the Agent for
the full amount of Indemnified Taxes or Other Taxes (including, without
limitation, any Indemnified Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 4.7) paid by such Lender or the
Agent (as the case may be) and any liability (including interest and expenses)
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted. Each payment required to be
made by the Borrowers in respect of this indemnification shall be made to the
Agent for the benefit of any party claiming such indemnification within thirty
(30) days from the date the Borrowers receives written demand therefor detailing
the calculation of such amounts from the Agent on behalf of itself as Agent or
any such Lender. The agreements in this subsection shall survive the termination
of this Agreement and the payment of the Notes and all other amounts payable
hereunder.

(d)               The Borrowers will pay prior to delinquency all Taxes payable
in respect of any payment. As soon as practicable after any payment of Taxes,
the Borrowers will furnish to the Agent for its own account or for the account
of the affected Lender, as the case may be, the original or a certified copy of
a receipt evidencing payment of such Taxes or Other Taxes.

(e)                If a Lender or the Agent receives a refund in respect of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 4.7, it shall promptly following the date of such receipt pay over
the amount of such refund to the Borrowers, net of all reasonable out-of-pocket
expenses of such Lender or the Agent and without interest (other than interest
paid by the relevant taxation authority with respect to such refund); provided
that the Borrowers, upon the request of such Lender or the Agent, agrees to
repay the amount paid over to the Borrowers (plus penalties, interest or other
reasonable charges) to such Lender or the Agent in the event such Lender or the
Agent is required to repay such refund to such taxation authority.

(f)                Each Lender that is not incorporated under the laws of the
United States of America or a state thereof agrees that it will deliver to the
Borrowers and the Agent on the date of this Agreement or upon the effectiveness
of any Assignment and Acceptance Agreement (i) two duly completed copies of
either United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such Lender is
entitled to receive payments under this Agreement and the Notes payable to it,
without deduction or withholding of any United States federal income taxes and
(ii) any other governmental forms which are necessary or required under an
applicable tax treaty or otherwise by law to eliminate any withholding tax,
which have been reasonably requested by the Borrowers. Such forms shall be
delivered by each non-U.S. Lender claiming complete exemption from U.S. federal
withholding tax on all payments by the Borrowers under this Agreement on or
before the date such Lender becomes a party to this Agreement and from time to
time thereafter as reasonably requested by the Borrower. Each non-U.S. Lender
hereby represents that, under applicable law and treaties in effect on the date
of this Agreement, no U.S. federal taxes will be required to be withheld by the
Borrowers with respect to any payments to be

37



--------------------------------------------------------------------------------



 

 made to such non-U.S. Lender in respect of this Agreement and the Notes issued
to it. If an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any delivery required by the
preceding sentence would otherwise be required which renders all such forms
inapplicable or which would prevent any Lender from duly completing and
delivering any such letter or form with respect to it and such Lender advises
the Borrowers and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax, such Lender
shall not be required to deliver such forms.


ARTICLE 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Agent and the Lenders to enter into this Agreement and to
induce the Lenders to make the Loans or issue Letters of Credit as contemplated
hereby, the Loan Parties, jointly and severally, hereby make the following
representations and warranties:

        Section 5.1.          Corporate Existence, Charter Documents, Etc.
Gerber and each Subsidiary is a corporation validly organized, legally existing
and in good standing under the laws of the jurisdiction in which it is organized
and has corporate power to own its properties and conduct its business as now
conducted and as proposed to be conducted by it. Certified copies of the charter
documents and By‑Laws of Gerber and each other Loan Party have been delivered to
the Lenders and are true, accurate and complete as of the date hereof.

        Section 5.2.          Principal Place of Business; Location of Records.
Gerber's and each Subsidiary's principal place of business is located at the
address set forth on Schedule 5.2, and Gerber and each Subsidiary has had no
other principal place of business during the last six months. All of the books
and records or true and complete copies thereof relating to the accounts and
contracts of Gerber and each Subsidiary are and will be kept at such location.

        Section 5.3.          Qualification. Gerber and each Subsidiary is duly
qualified, licensed and authorized to do business and is in good standing as a
foreign corporation in each jurisdiction where its ownership or leasing of
properties or the conduct of its business requires it to be qualified, except
where the failure to be so qualified would not result in a Material Adverse
Effect.

        Section 5.4.          Subsidiaries. Gerber has no Subsidiaries except
for those listed in Schedule 5.4 and except for foreign Subsidiaries organized
after the Closing Date under the laws of jurisdictions other than jurisdictions
in the United States, Canada and the United Kingdom. All of the issued and
outstanding capital stock of each Subsidiary listed on Schedule 5.4 is owned of
record and beneficially as described in Schedule 5.4. The Borrowers shall update
and deliver to the Agent a revised Schedule 5.4 (a) upon the formation of each
Subsidiary organized under jurisdictions in the United States, Canada or the
United Kingdom and (b) annually in connection with delivery of the Compliance
Certificate under Section 6.2(a) hereof with respect to all other Subsidiaries
formed after the Closing Date.

        Section 5.5.          Corporate Power. The execution, delivery and
performance of this Agreement, the Revolving Credit Notes, the Swingline Note
and all other Loan Documents and other documents delivered or to be delivered by
Gerber or any Subsidiary to the Agent or the

38



--------------------------------------------------------------------------------



 

Lenders, and the incurrence of Indebtedness to the Lenders hereunder or
thereunder, now or hereafter owing:

(a)                are within the corporate powers of Gerber and each
Subsidiary, as the case may be, having been duly authorized by its Board of
Directors or other similar governing body, and, if required by law, by its
charter documents or by its By‑Laws, by its stockholders;

(b)               do not require any approval or consent of, or filing with, any
governmental agency or other Person (or such approvals and consents have been
obtained and delivered to the Lenders) and are not in contravention of law or
the terms of the charter documents or By‑Laws of Gerber and each Subsidiary or
any amendment thereof;

(c)                do not and will not

                    (i)             result in a breach of or constitute a
default under any material indenture or loan or credit agreement or any other
agreement, lease or instrument to which Gerber or any Subsidiary is a party or
by which Gerber, any Subsidiary or any of their respective properties are bound
or affected,

                    (ii)           result in, or require, the creation or
imposition of any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature on any property now owned or hereafter
acquired by Gerber or any Subsidiary, except as provided in the Loan Documents,
or

                    (iii)         result in a violation of or default under any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award having applicability to Gerber or any Subsidiary, or to any of their
respective properties.

        Section 5.6.          Valid and Binding Obligations. This Agreement, the
Revolving Credit Notes, Swingline Note and all the other Loan Documents executed
in connection herewith and therewith constitute, or will constitute when
delivered, the valid and binding obligations of Gerber and its Subsidiaries, as
the case may be, enforceable in accordance with their respective terms, except
as the enforceability thereof may be subject to bankruptcy, insolvency,
moratorium and other laws affecting the rights and remedies of creditors and
secured parties and to the exercise of judicial discretion in accordance with
general equitable principles.

        Section 5.7.          Other Agreements. Neither Gerber nor any
Subsidiary is a party to any indenture, loan or credit agreement, or any lease
or other agreement or instrument, or subject to any charter or corporate
restriction, which could reasonably be expected to have a Material Adverse
Effect, or which restricts the ability of Gerber or any Subsidiary to carry out
any of the provisions of this Agreement, the Revolving Credit Notes, the
Swingline Note or any of the Loan Documents executed in connection herewith and
therewith.

        Section 5.8.          Payment of Taxes. Gerber and its Subsidiaries have
filed all Tax returns which are required to be filed by them and have paid, or
made adequate provision for the payment of, all Taxes which have or may become
due pursuant to said returns or to assessments received. All federal Tax returns
of Gerber and its Subsidiaries through their fiscal year ended in 2003 have been
audited by the Internal Revenue Service or are not subject to such audit by
virtue

39



--------------------------------------------------------------------------------



 

of the expiration of the applicable statute of limitation, and the results of
such audits are fully reflected in the balance sheet contained in the 2007
Financial Statements. Gerber knows of no additional assessments since such date
for which adequate reserves appearing in the balance sheet contained in the 2007
Financial Statements have not been established. Gerber and its Subsidiaries have
made reasonable provision for all current Taxes, and to the best of the
Borrowers' knowledge there will not be any additional assessments for amounts
exceeding $5,000,000 for any fiscal periods prior to and including that which
ended on the date of said balance sheet in excess of the amounts reserved
therefor.

        Section 5.9.          Financial Statements.

(a)                All balance sheets and financial statements furnished to the
Lenders in connection with this Agreement and the transactions contemplated
hereby including, without limitation, the 2007 Financial Statements, have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except for normal year-end
adjustments and for the absence of footnotes with interim statements) and
present fairly the consolidated financial condition of Gerber and its
Subsidiaries in all material respects as of the dates and for the periods
specified therein and all such information so furnished was true, correct and
complete in all material respects for the dates and periods specified
therein(except for normal year-end adjustments and for the absence of footnotes
with interim statements).

(b)               The projections of the annual operating budgets of Gerber and
its Subsidiaries, balance sheets, cash flow statements and annual financial
projections furnished to the Agent or any Loan Party and listed on Schedule 5.9
hereto, disclose on and as of the Closing Date all material assumptions made
with respect to general economic, financial and market conditions used in
formulating such projections. To the knowledge of each Borrower, on and as of
the Closing Date, no facts exist that (individually or in the aggregate) would
result in any materially adverse change in any of such projections. The
projections are based upon reasonable estimates and assumptions, have been
prepared on the basis of the assumptions stated therein and reflect the
reasonable estimates of the Borrowers, based on their respective business
experience, of the results of operations and other information projected
therein.

        Section 5.10.      Other Materials Furnished. No written information,
exhibits, memoranda or reports furnished to the Lenders by or on behalf of
Gerber or any Subsidiary in connection with the negotiation of this Agreement
contains any material misstatement of fact or omits to state a material fact
necessary to make the statements contained therein not misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. There is no material fact
directly relating to the assets, liabilities, business, operations or condition
(financial or other) of any Borrower (including any competitive developments
other than facts that relate to general economic or industry trends or
conditions) that materially adversely affects the same that has not been set
forth in this Agreement, in the schedules attached hereto in Compliance
Certificates or otherwise certified in writing to the Agent.

        Section 5.11.      Stock. There are presently issued by Gerber and its
Subsidiaries and outstanding the number of shares of capital stock indicated on
Schedule 5.11. Gerber and its

40



--------------------------------------------------------------------------------



 

Subsidiaries have received the consideration for which such stock was authorized
to be issued and have otherwise complied with all legal requirements relating to
the authorization and issuance of shares of stock and all such shares are
validly issued, fully paid and non‑assessable. Gerber and its Subsidiaries have
no other capital stock of any class outstanding.

        Section 5.12.      Changes in Condition. Since the date of the balance
sheet contained in the 2007 Financial Statements, there has been no material
adverse change in the business or assets or in the condition, financial or
otherwise, of Gerber and its Subsidiaries taken as a whole. Neither Gerber nor
any Subsidiary has any contingent liabilities of any material amount which are
not referred to in the 2007 Financial Statements except for those incurred in
the ordinary course of business or disclosed to the Agent on Schedule 5.12.

        Section 5.13.      Assets, Licenses, Patents, Trademarks, Etc.

(a)                Gerber and its Subsidiaries have good and marketable title
to, or valid leasehold interests in, or valid rights to, all of their assets,
real and personal, including the assets carried on their books and reflected in
the 2007 Financial Statements, subject to no Liens, except for assets sold,
abandoned or otherwise disposed of in the ordinary course of business or as
otherwise permitted under Section 9.4 of this Agreement. The Collateral is
subject to no Liens, except for Permitted Liens.

(b)               Gerber and its Subsidiaries own all material licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, and trade names necessary to continue to conduct their business as
heretofore conducted by them, now conducted by them and proposed to be conducted
by them, each of which is listed, together with Patent and Trademark Office
application or registration numbers, where applicable, on Schedule 5.13 hereto,
subject, after the date hereof, to additions and deletions thereto as are not
restricted by the terms of the Loan Documents. Gerber and its Subsidiaries
conduct their respective businesses without infringement or claim of
infringement of any license, patent, copyright, service mark, trademark, trade
name, trade secret or other intellectual property right of others, except as
could not reasonably be anticipated to have a Material Adverse Effect. Except as
specified on Schedule 5.13, to the best knowledge of the Borrowers, there is no
infringement or claim of infringement by others of any material license, patent,
copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of Gerber or any of its Subsidiaries, except as
could not reasonably be anticipated to have a Material Adverse Effect.

        Section 5.14.      Litigation. There is no litigation, at law or in
equity, or any proceeding before any federal, state, provincial or municipal
board or other governmental or administrative agency pending or, to the
knowledge of the Borrowers, threatened, or any basis therefor, which involves a
material risk of any judgment or liability which could result in any material
adverse change in the business or assets or in the condition, financial or
otherwise, of Gerber and its Subsidiaries taken as a whole, and no judgment,
decree, or order of any federal, state, provincial or municipal court, board or
other governmental or administrative agency has been issued against Gerber or
any Subsidiary which has or could reasonably be expected to have a Material
Adverse Effect.

41



--------------------------------------------------------------------------------



 

        Section 5.15.      Pension Plans. No Pension Plan has an accumulated
funding deficiency (as such term is defined in Section 302 of ERISA) in excess
of $500,000 as of the last day of the most recent fiscal year of such Pension
Plan ended prior to the date hereof, or would have had an accumulated funding
deficiency (as so defined) on such day if such year were the first year of such
Pension Plan and no material liability under Title IV of ERISA has been, or is
expected by Gerber or any Subsidiary to be, incurred with respect to any Pension
Plan by Gerber or any Subsidiary or any Pension Affiliate. With respect to each
Pension Plan, there has been no (i) Reportable Event, and (ii) event or
condition that presents a material risk of a plan termination or any other event
that may cause Gerber or any Subsidiary to incur liability or have a lien
imposed on its assets under Title IV of ERISA which remains outstanding on the
date hereof. No Pension Plan has any "unfunded benefit liabilities" within the
meaning of Section 4001(a)(18) of ERISA. The execution, delivery and performance
by the Loan Parties of this Agreement and the other Loan Documents executed on
the date hereof will not involve any non-exempt prohibited transaction within
the meaning of ERISA or Section 4975 of the Internal Revenue Code. There are no
Pension Plans other than those described on Schedule 5.15.

        Section 5.16.      Outstanding Indebtedness. The outstanding amount of
Indebtedness for borrowed money, including Capitalized Lease Obligations and
Guaranties of borrowed money, of Gerber and its Subsidiaries as of the date
hereof (other than Indebtedness for borrowed money which does not exceed
$5,000,000 in the aggregate), is correctly set forth in Schedule 5.16 hereto,
and said Schedule correctly describes the credit agreements, guaranties, leases
and other instruments pursuant to which such Indebtedness has been incurred.

        Section 5.17.      Environmental Matters. Except as set forth in
Schedule 5.17 and except for matters which are no longer outstanding or have
been resolved without continuing liability to Gerber or any Subsidiary:

(a)                None of Gerber or any Subsidiary has received notice from any
third party, including without limitation any federal, state, county, or local
governmental authority, (i) that it is or may be liable or held responsible
under Environmental Laws; (ii) that it has been identified as a potentially
responsible party under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 as amended ("CERCLA") or any equivalent state law,
with respect to any site or location; (iii) that any hazardous waste, as defined
in 42 U.S.C. § 6903(5), any hazardous substances, as defined in 42 U.S.C. §
9601(14), any pollutant or contaminant, as defined in 42 U.S.C. § 9601(33), or
any toxic substance, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws ("Hazardous Substances") which it has
generated, transported or disposed of, has been found at any site at which a
federal, state, county, or local agency or other third party has conducted or
has ordered Gerber or any Subsidiary to conduct a remedial investigation,
removal or other response action pursuant to any Environmental Law; or (iv) that
it is or shall be a named party to any claim, action, cause of action, complaint
(contingent or otherwise) or legal or administrative proceeding arising out of
any actual or alleged violation of Environmental Law, or any actual or alleged
Release or threatened Release of Hazardous Substances. For purposes of this
Agreement, "Release" means any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping of Hazardous Substances into the environment.

42



--------------------------------------------------------------------------------



 

(b)               (i) Gerber and each Subsidiary is in compliance, in all
material respects, with all applicable Environmental Laws, including those
relating to the handling, manufacturing, processing, generation, storage or
disposal of any Hazardous Substances; (ii) to the best of the Borrowers'
knowledge, no portion of property owned, operated or controlled by Gerber or any
Subsidiary has been used for the handling, manufacturing, processing,
generation, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; (iii) to the best of the Borrowers'
knowledge, there have been no Releases or threatened Releases of Hazardous
Substances on, upon, into or from any property owned, operated or controlled by
Gerber or any Subsidiary; (iv) to the best of the Borrowers' knowledge, there
have been no Releases of Hazardous Substances on, upon, from or into any real
property in the vicinity of the real properties owned, operated or controlled by
Gerber or any Subsidiary which may have come to be located on the properties of
Gerber or any Subsidiary; (v) to the best of the Borrowers' knowledge, there
have been no Releases of Hazardous Substances on, upon, from or into any real
property formerly but no longer owned, operated or controlled by Gerber or any
Subsidiary.

(c)                None of the properties of Gerber or any Subsidiary is or
shall be subject to any applicable environmental cleanup responsibility law or
environmental restrictive transfer law or regulation by virtue of the
transactions set forth herein and contemplated hereby.

        Section 5.18.      Governmental Regulations. None of Gerber, any
Subsidiary or any Affiliate of any Loan Party is subject to regulation under the
Federal Power Act, the Investment Company Act of 1940, or is a common carrier
under the Interstate Commerce Act, or is engaged in a business or activity
subject to any statute or regulation which regulates the incurring by the
Borrowers of Indebtedness for borrowed money, including statutes or regulations
relating to common or contract carriers or to the sale of electricity, gas,
steam, water, telephone or telegraph or other public utility services.

        Section 5.19.      Margin Stock. Neither Gerber nor any Subsidiary owns
any "margin stock" within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System, or any regulations, interpretations or rulings
thereunder, nor is Gerber or any Subsidiary engaged principally or as one of its
important activities in extending credit which is used for the purpose of
purchasing or carrying margin stock.

        Section 5.20.      Solvency. Both before and after giving effect to (a)
the Loans and Letters of Credit to be made or extended on the Closing Date or
such other date as Loans and Letters of Credit requested hereunder are made or
extended, (b) the disbursement and application of the proceeds of such Loans and
(c) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is Solvent.

        Section 5.21.      Labor Matters. Except as set forth on Schedule 5.21,
as of the Closing Date, no Borrower is presently a party to any collective
bargaining agreement and there are no strikes, lockouts or slowdowns against any
Borrower pending or, to the knowledge of any Borrower, threatened. The hours
worked by and payments made to employees of the Borrowers have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters except as would not have a
Material Adverse Effect. All payments due from any Borrower, or for which any
claim may be made against any Borrower, on account of wages and employee health
and welfare insurance and other benefits,

43



--------------------------------------------------------------------------------



 

have been paid (or are being paid in the ordinary course) or accrued as a
liability on the books of such member, except where the failure thereof would
not result in any material liability to a Loan Party. The consummation of the
transactions contemplated by the Loan Documents (as hereafter defined) will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Borrower is
bound.

        Section 5.22.      Advantageous Business Relationships. As of the
Closing Date, there exists no actual or, to the knowledge of any Borrower,
threatened, termination, cancellation or limitation of, or any adverse
modification or change in, the business relationship of such Borrower or any of
its Subsidiaries or their respective businesses with any customer or any group
of customers whose purchases are individually or in the aggregate material to
the business of Gerber and its Subsidiaries taken as a whole, or with any
material supplier that could reasonably be expected to have a Material Adverse
Effect, and to the knowledge of any Borrower, as of the Closing Date, there
exists no present condition or state of facts or circumstances that could
reasonably be expected to have a Material Adverse Effect or prevent any Borrower
or any of its Subsidiaries from conducting its business after the consummation
of the transactions contemplated by this Agreement, in substantially the same
manner in which such business has heretofore been conducted.


ARTICLE 6. REPORTS AND INFORMATION

        Section 6.1.          Interim Financial Statements and Reports. As soon
as available, and in any event within forty‑five (45) days after the end of each
of the first three quarters of each fiscal year of Gerber, the Borrowers shall
furnish to the Agent and each Lender: (i) consolidated balance sheets of Gerber
and its Subsidiaries as of the end of such quarter and consolidated statements
of operations, cash flows and changes in shareholders' equity of Gerber and its
Subsidiaries for such quarter and for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year, all in reasonable detail; and (ii) a
Compliance Certificate. In the event that any financial statement or Compliance
Certificate delivered pursuant to this Section 6.1 is shown to be inaccurate
(and regardless of whether this Agreement is in effect or whether the obligation
of the Lenders to make Revolving Credit Advances has been terminated when such
inaccuracy is discovered) and such inaccuracy, if corrected, would have led to
the application of a higher LIBOR Rate Margin for any period (an "Applicable
Period") than the LIBOR Rate Margin applied for such Applicable Period, then (i)
the Borrowers shall immediately deliver to the Agent and each Lender a correct
Compliance Certificate for such Applicable Period, (ii) the Agent shall
determine the LIBOR Rate Margin for such Applicable Period based on the
corrected Compliance Certificate and (iii) the Borrowers shall immediately pay
to the Agent the accrued additional interest and fees owing as a result of such
increased LIBOR Rate Margin for such Applicable Period, which payment shall be
promptly applied by the Agent to the Lender Obligations. This Section 6.1 shall
not limit the rights of the Agent or the Lenders with respect to Sections 2.4,
Section 2.5 or Article 10.

        Section 6.2.          Annual Financial Statements; Budget.

(a)                As soon as available, but in any event within ninety (90)
days after the end of each fiscal year of Gerber, the Borrowers shall furnish to
the Agent and each Lender: (a)

44



--------------------------------------------------------------------------------



 

consolidated balance sheets of Gerber and its Subsidiaries as of the end of such
fiscal year and consolidated statements of operations, cash flows and changes in
shareholders' equity of Gerber and its Subsidiaries for such fiscal year, in
each case (other than the consolidating statements) reported on by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Borrowers and reasonably acceptable to
the Lenders, which report shall express, without reliance upon others, a
positive opinion regarding the fairness of the presentation of such financial
statements in accordance with generally accepted accounting principles
consistently applied, said report to be without qualification, except in cases
of unresolved litigation and accounting changes with which such accountants
concur, together with the statement of such accountants that they have caused
the provisions of this Agreement to be reviewed and that nothing has come to
their attention to lead them to believe that any Default exists hereunder or
specifying any Default and the nature thereof; and (b) a Compliance Certificate.

(b)               As soon as available, but in any event within sixty (60) days
after the beginning of each fiscal year of Gerber, a detailed consolidated
budget, in form and substance reasonably satisfactory to the Agent, based on
assumptions that the Chief Financial Officer or Vice President of Finance of
Gerber certifies that he or she believes in good faith are reasonable (the
"Operating Budget"), for Gerber and its Subsidiaries for the such fiscal year
and, promptly when available, any significant revisions of such Operating Budget

        Section 6.3.          Notice of Defaults. As soon as possible, and in
any event within five (5) days after the occurrence of each Default, the
Borrowers shall furnish to the Agent and each Lender the statement of its Chief
Executive Officer, Chief Financial Officer or Vice President of Finance setting
forth details of such Default and the action which the Borrowers have taken or
propose to take with respect thereto.

        Section 6.4.          Notice of Litigation. Promptly after the
commencement thereof, the Borrowers shall furnish to the Agent and each Lender
written notice of all actions, suits and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party which, if adversely determined,
would have a Material Adverse Effect.

        Section 6.5.          Communications with Others. The Borrowers shall
furnish to the Agent and each Lender copies of all regular, periodic and special
reports and all registration statements which Gerber files with the Securities
and Exchange Commission or any governmental authority which may be substituted
therefor, or with any national or regional securities exchange. To the extent
that any such regular, periodic or special reports sets forth the information
required to be provided to the Agent and the Lenders pursuant to Section 6.4,
6.6, 6.8 or 6.10 hereof, the obligations of the Borrowers to provide such
information shall be satisfied by the provision of such regular, periodic or
special report.

        Section 6.6.          Reports to other Creditors. Promptly as the same
is filed, the Borrowers shall furnish to the Agent and each Lender copies of any
compliance certificate and other information furnished to any other holder of
the securities (including debt obligations) of Gerber or any Subsidiary pursuant
to the terms of any indenture, loan or credit or similar agreement and

45



--------------------------------------------------------------------------------



 

not otherwise required to be furnished to the Agent or the Lenders pursuant to
any other provision of this Agreement.

        Section 6.7.          Communications with Independent Public
Accountants. At any reasonable time and from time to time, the Borrowers shall
provide the Agent and the Lenders and any agents or representatives of the
Lenders access to the independent public accountants of the Borrowers to discuss
the Borrowers' financial condition, including, without limitation any
recommendations of such independent public accountants concerning the
management, finances, financial controls or operations of Gerber and its
Subsidiaries. The Borrowers shall request that its certified public accountants
provide, and shall furnish to the Agent and each Lender copies of, written
recommendations concerning the management, finances, financial controls, or
operations of Gerber or any Subsidiary within ninety (90) days of the end of
each fiscal year, commencing with the fiscal year ending April 30, 2008.

        Section 6.8.          Environmental Reports. The Borrowers shall furnish
to the Agent and each Lender to the extent that the same could reasonably be
expected to result in liabilities of Gerber and its Subsidiaries exceeding
$5,000,000 in the aggregate for all such matters: (a) not later than seven (7)
days after notice thereof, notice of any enforcement actions, or, to the
knowledge of Gerber, threatened enforcement actions affecting Gerber or any
Subsidiary by any Governmental Agency related to Environmental Laws; (b) copies,
promptly after they are received, of all orders, notices of responsibility,
notices of violation, notices of enforcement actions, and assessments, and other
written communications pertaining to any such orders, notices, claims and
assessments received by Gerber or any Subsidiary from any Governmental Agency
and related to Environmental Laws; (c) not later than seven (7) days after
notice thereof, notice of any civil claims or threatened civil claims affecting
Gerber or any Subsidiary by any third party alleging any harm to human health or
the environment, or any violation of, or liability under, any Environmental
Laws; (d) copies of all cleanup plans, site assessment reports, response plans,
remedial proposals, or other submissions of Gerber or any Subsidiary, other
third party (e.g., committee of potentially responsible parties at a Superfund
site), or any combination of same, submitted to a Governmental Agency in
response to any communication referenced in subsections (a) and (b) herein
simultaneously with their submission to such Governmental Agency; and (e) from
time to time, on request of the Agent, evidence satisfactory to the Agent of
Gerber's and its Subsidiaries' insurance coverage, if any, for any environmental
liabilities.

        Section 6.9.          Permitted Acquisitions. Not later than 10 Business
Days prior to the consummation of a Permitted Acquisition, Gerber will notify
the Agent and the Lenders of such proposed acquisition and, if the Permitted
Acquisition requires delivery of a pro forma compliance certificate under clause
(ii) of the definition thereof, such notice shall be accompanied by a draft pro
forma compliance certificate. Within thirty (30) days following the consummation
of any Permitted Acquisition having a total consideration (including reasonably
estimated earn-out or contingent obligations) in excess of $20,000,000, Gerber
will provide the Agent with copies of all material documents related to such
acquisition; provided, however, that unless an Event of Default has occurred and
is continuing, the Borrowers shall not be responsible for any legal expenses of
the Agent or the Lender for reviewing such documents.

        Section 6.10.      Miscellaneous. The Borrowers shall promptly provide
the Agent and the Lenders with such other information as the Agent or the
Lenders may from time to time

46



--------------------------------------------------------------------------------



 

reasonably request respecting the business, properties, prospects, condition or
operations, financial or otherwise, of Gerber and its Subsidiaries or regarding
the compliance of Gerber and its Subsidiaries with the terms of any Loan
Document.


ARTICLE 7. FINANCIAL COVENANTS

On and after the date hereof, until all of the Lender Obligations, other than
Unasserted Lender Obligations, shall have been paid in full and the Lenders
shall have no commitment hereunder, Gerber and its Subsidiaries shall observe
the following covenants:

        Section 7.1.          Ratio of Consolidated EBIT to Consolidated
Interest Expense. Gerber and its Subsidiaries shall not permit the ratio of (a)
Consolidated EBIT to (b) Consolidated Interest Expense to be less than 3‑to‑1,
each determined on a trailing four quarter basis commencing with the
four-quarter period ending January 31, 2008.

        Section 7.2.          Ratio of Total Funded Debt to Consolidated EBITDA.
Gerber and its Subsidiaries shall not permit the ratio of (a) Total Funded Debt
of Gerber and its Subsidiaries as of the end of any four-quarter period to (b)
Consolidated EBITDA for the trailing four quarters ending on such date,
commencing with the four-quarter period ending January 31, 2008, to be greater
than 3‑to‑1.

        Section 7.3.          Consolidated Capital Expenditures. Gerber and its
Subsidiaries shall not make or incur any Capital Expenditures, including assets
financed under Capitalized Leases, if, after giving effect thereto, the
aggregate of all such expenditures made by Gerber and its Subsidiaries would
exceed $15,000,000 in any fiscal year, commencing with the fiscal year ending
April 30, 2008.


ARTICLE 8. AFFIRMATIVE COVENANTS

On and after the date hereof, until all of the Lender Obligations, other than
Unasserted Lender Obligations, shall have been paid in full and the Lenders
shall have no commitments hereunder, Gerber covenants that it will, and will
cause each of its Subsidiaries to, comply with the following covenants and
provisions:

        Section 8.1.          Existence and Business. Gerber and each Loan Party
will subject to Section 9.6, preserve and maintain its corporate existence and
qualify and remain qualified as a foreign corporation in each jurisdiction in
which such qualification is required (except where the failure to be so foreign
qualified would not result in a Material Adverse Effect. Gerber and each Loan
Party will (a) preserve and maintain in full force and effect all rights,
licenses, patents and franchises, and (b) comply with all valid and applicable
statutes, rules and regulations necessary for the conduct of business, except in
each case where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

        Section 8.2.          Taxes and Other Obligations. Gerber and each
Subsidiary (a) will duly pay and discharge, or cause to be paid and discharged,
before the same shall become delinquent, all Taxes, assessments and other
governmental charges, imposed upon it and its properties, sales and activities,
or upon the income or profits therefrom, as well as the claims for labor,
materials, or supplies which if unpaid might by law result in a Lien upon any of
its properties; provided,

47



--------------------------------------------------------------------------------



 

however, that Gerber and any Subsidiary may contest any such charges or claims
in good faith so long as (i) an adequate reserve therefor has been established
and is maintained if and as required by generally accepted accounting principles
and (ii) no action to foreclose any such lien has been commenced, unless such
Lien is permitted under Section 9.2(c) hereof. Gerber and each Subsidiary shall
cause all applicable Tax returns and all amounts due thereunder to be filed and
paid, as the case may be, in order to maintain its good standing with the
Internal Revenue Service and state, local and foreign tax authorities.

        Section 8.3.          Maintenance of Properties and Leases. Gerber and
each Subsidiary shall maintain, keep and preserve all of its properties
(tangible and intangible) in good repair and working order, except for ordinary
wear and tear, casualty and condemnation or dispositions permitted by
Section 9.4 of this Agreement. Gerber and each Subsidiary shall replace and
improve its properties as necessary for the conduct of its business. Gerber and
each Loan Party shall comply with all material leases naming it as lessee.

        Section 8.4.          Insurance. Gerber and each Subsidiary (a) will
keep its principal assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
explosion or hazards, by extended coverage in an amount sufficient to avoid
co-insurance liability, and (b) will maintain with financially sound and
reputable insurers insurance against other hazards and risks and liability to
persons and property to the extent as is customary for companies in similar
businesses similarly situated; provided, however, that on prior notice to the
Agent and the Lenders it may effect workmen's compensation insurance through an
insurance fund operated by such state or jurisdiction and may also be a
self‑insurer with respect to workmen's compensation and with respect to group
medical benefits under any medical benefit plan. The provisions of the Security
Documents relating to insurance shall not be limited by the provisions of this
Section 8.4. On request of the Agent from time to time, the Borrowers will
render to the Agent and the Lenders a statement in reasonable detail as to all
insurance coverage required by this Section 8.4. A description of the material
elements of insurance coverages of Gerber and its Subsidiaries as of the date
hereof is set forth on Schedule 8.4.

        Section 8.5.          Records, Accounts and Places of Business. Gerber
and each Subsidiary shall maintain comprehensive and accurate records and
accounts in accordance with generally accepted accounting principles
consistently applied. Gerber and each Subsidiary shall maintain adequate and
proper reserves. Gerber and each Subsidiary shall promptly notify the Agent of
(a) any changes in the places of business of Gerber and its Subsidiaries and (b)
any additional places of business which may arise hereafter.

        Section 8.6.          Inspection. At any reasonable time and from time
to time, and, so long as no Default has occurred and is continuing upon
reasonable prior notice, the Borrowers shall permit the Agent and the Lenders
and any of the Lenders' agents or representatives to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, Gerber and its Subsidiaries and to discuss the affairs, finances and
accounts of Gerber and its Subsidiaries with any of their officers or directors
and with Gerber's independent accountants. Notwithstanding anything to the
contrary contained herein, in no event shall the Loan Parties be required to pay
or reimburse the Agent or the Lenders for any inspection or

48



--------------------------------------------------------------------------------



 

examination conducted under this Section 8.6 more than one time in any 24 month
period, unless an Event of Default has occurred and is continuing.

        Section 8.7.          Maintenance of Accounts. Gerber and its
Subsidiaries shall maintain their primary United States based depository,
operating, concentration and disbursement accounts with the Agent.

        Section 8.8.          Newly Acquired Subsidiaries. Except for the
Subsidiaries set forth on Schedule 8.8 (the "Excluded Subsidiaries"), if any
Loan Party shall form or acquire a Subsidiary organized under the laws of any
jurisdiction of the United States, Canada or the United Kingdom after the
Closing Date, such Loan Party will promptly notify the Agent thereof and (a)
such Loan Party will take such action to create and perfect Liens on such
Subsidiary's assets to secure the Lender Obligations as the Agent shall
reasonably request (to the same extent as other similarly situated Loan
Parties), (b) shall cause such Subsidiary to become a Guarantor hereunder and
(c) if any shares of capital stock or other ownership interests of such
Subsidiary are owned by or on behalf of any Loan Party, such Loan Party will
cause such shares or other ownership interests to be pledged within ten (10)
Business Days after such subsidiary is formed or acquired. In no event shall
compliance with this section waive or be deemed a waiver of or consent to any
transaction prohibited by this Agreement.

        Section 8.9.          Environmental. Gerber and its subsidiaries shall
comply with, and maintain its real property, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with, all applicable Environmental
Laws except for failures to comply that would not, in the aggregate, have a
Material Adverse Effect.


ARTICLE 9. NEGATIVE COVENANTS

On and after the date hereof, until all of the Lender Obligations, other than
Unasserted Lender Obligations, shall have been paid in full and the Lenders
shall have no commitments hereunder, Gerber covenants that neither Gerber nor
any of its Subsidiaries will:

        Section 9.1.          Restrictions on Indebtedness. Create, incur,
suffer or permit to exist, or assume or guarantee, either directly or
indirectly, or otherwise become or remain liable with respect to, any
Indebtedness, except the following (which Indebtedness is expressly permitted):

(a)                Indebtedness outstanding at the date of this Agreement as set
forth on Schedule 5.16 and refinancings and replacements thereof, provided the
principal amount thereof is not increased.

(b)               Indebtedness on account of Consolidated Current Liabilities
(other than for money borrowed) incurred in the normal and ordinary course of
business.

(c)                Indebtedness in respect of (i) Taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment thereof shall not at the time be required to be made in
accordance with the provisions of Section 8.2 hereof, (ii)

49



--------------------------------------------------------------------------------



 

judgments or awards which have been in force for less than the applicable appeal
period so long as execution is not levied thereunder or in respect of which
Gerber or any Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review in a manner satisfactory to the Lenders and in
respect of which a stay of execution shall have been obtained pending such
appeal or review and for which adequate reserves have been established in
accordance with generally accepted accounting principles, and (iii) endorsements
made in connection with the deposit of items for credit or collection in the
ordinary course of business.

(d)               Indebtedness in an amount not to exceed $5,000,000 in respect
of purchase money security interests permitted under Section 9.2(b) hereof.

(e)                Indebtedness to the Lenders under the Loan Documents.

(f)                (i) Indebtedness of any Loan Party to another Loan Party;
(ii) short-term Indebtedness (i.e. Indebtedness to be repaid within 90 days) of
(A) any of Gerber's Subsidiaries to Gerber or any other Subsidiary or (B) Gerber
to any of its Subsidiaries for short-term working capital needs; (iii)
Indebtedness of any wholly-owned Subsidiaries of Gerber that are not Loan
Parties to Loan Parties in an aggregate amount together with (A) the amount of
Indebtedness of any Related Subsidiaries to any Loan Party, (B) the amount of
Indebtedness of such wholly-owned Subsidiaries and any Related Subsidiaries
under clause (v) of this Section 9.1(f) and (C) the amount of Investments
described in Section 9.3(d)(ii) with respect to such Subsidiaries and Related
Subsidiaries, in each case made after the Closing Date, not to exceed (x)
$10,000,000 at any time outstanding with respect to any one Subsidiary and its
Related Subsidiaries (other than Gerber Australia for which such amount shall
not exceed $5,000,000) or (y) $40,000,000 with respect to all Subsidiaries; (iv)
Indebtedness of any Loan Party to any wholly-owned Subsidiary of Gerber that is
not a Loan Party so long as such Indebtedness is subordinated to all Lender
Obligations; and (v) Indebtedness of any wholly-owned Subsidiary of Gerber that
is not a Loan Party to any other wholly-owned Subsidiary of Gerber that is not a
Loan Party.

(g)               Other Indebtedness of the Loan Parties, including without
limitation Indebtedness arising as a result of the failure to pay when due or in
conformance with customary trade terms, any lease obligations or trade debt and
including the net obligations under Interest Rate Protection Agreements which
are not Secured Interest Rate Protection Agreements valued at their Swap
Termination Value, in an aggregate amount not to exceed $10,000,000, provided
that not more than $5,000,000 of such other Indebtedness may be secured by Liens
permitted under Section 9.2(h).

        Section 9.2.          Restriction on Liens. Create or incur or suffer to
be created or incurred or to exist any Lien, of any kind upon any of its
property or assets of any character, whether now owned or hereafter acquired;
provided, however, that Gerber or any Subsidiary may create or incur or suffer
to be created or incurred or to exist (the following, collectively, "Permitted
Liens"):

(a)                Existing liens and security interests described in Schedule
5.16 securing Indebtedness permitted by Section 9.1(a).

50



--------------------------------------------------------------------------------



 

(b)               Purchase money security interests (which term shall include
mortgages, conditional sale contracts, Capitalized Leases and all other title
retention or deferred purchase devices) to secure the purchase price of property
acquired hereafter by Gerber or a Subsidiary, or to secure Indebtedness incurred
solely for the purpose of financing such acquisitions; provided, however, that
no such purchase money security interests shall extend to or cover any property
other than the property the purchase price of which is secured by it, and that
the principal amount of Indebtedness (whether or not assumed) with respect to
each item of property subject to such a security interest shall not exceed the
fair value of such item on the date of its acquisition.

(c)                Deposits or pledges made in connection with, or to secure
payment of, workmen's compensation, unemployment insurance, old age pensions or
other social security and similar obligations; liens in respect of judgments or
awards to the extent such judgments or awards are permitted as Indebtedness by
the provisions of Section 9.1(c); and liens for taxes, assessments or
governmental charges or levies and liens to secure claims for labor, material or
supplies (i) to the extent that payment thereof shall not at the time be
required to be made in accordance with Section 8.2, (ii) to the extent that the
aggregate amount secured by such Liens against assets of Gerber and the other
Loan Parties does not exceed $1,000,000 in the aggregate, or (iii) to the extent
the aggregate amount secured by such Liens against assets of Subsidiaries of
Gerber which are not Loan Parties is permitted under Section 9.2(h) hereof.

(d)               Encumbrances in the nature of zoning restrictions, easements,
and rights or restrictions of record on the use of real property which do not
materially detract from the value of such property or materially impair its use
in the business of the owner or lessee.

(e)                Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1(g) or securing appeal or
other surety bonds related to such judgments.

(f)                Liens arising by operation of law to secure landlords,
lessors or renters under leases or rental agreements made in the ordinary course
of business and confined to the premises or property rented.

(g)               Liens on Excluded Collateral (as such term is defined in the
Security Agreement).

(h)               Other Liens securing Indebtedness permitted under Section 9.1
not in excess of $5,000,000.

(i)                 Liens in favor of the Agent for the benefit of the Lenders.

Nothing contained in this Section 9.2 shall permit Gerber to incur any
Indebtedness or take any other action or permit to exist any other condition
which would be in contravention of any other provision of this Agreement.

        Section 9.3.          Investments. Have outstanding or hold or acquire
or make or commit itself to acquire or make any Investment except the following:

(a)                Permitted Investments.

51



--------------------------------------------------------------------------------



 

(b)               Existing Investments of Gerber and its Subsidiaries in their
Subsidiaries, as described on Schedule 5.4.

(c)                Investments permitted under Section 9.1(f) hereof.

(d)               (i) Capital contributions to Loan Parties; (ii) capital
contributions to any wholly-owned Subsidiary of Gerber that is not a Loan Party
in an aggregate amount, together with (A) the amount of any capital
contributions to any Related Subsidiaries, (B) the amount of capital
contributions to such Subsidiary and any Related Subsidiaries made pursuant to
clause (iii) of this Section 9.3(d) and (C) outstanding indebtedness incurred by
such Subsidiary and any Related Subsidiaries in accordance with Section
9.1(f)(iii) and (v), in each case after the Closing Date, not to exceed (x)
$10,000,000 with respect to any one Subsidiary (other than Gerber Australia for
which such amount shall not exceed $5,000,000) or (z) $40,000,000 with respect
to all Subsidiaries; and (iii) capital contributions made by any wholly-owned
Subsidiary of Gerber that is not a Loan Party to any other wholly-owned
Subsidiary of Gerber that is not a Loan Party.

(e)                Investments consisting of normal travel and similar advances
to employees of Gerber and its Subsidiaries not exceeding $250,000 in the
aggregate at any one time outstanding.

(f)                Other Investments as of the date hereof described on
Schedule 5.4.

(g)               Permitted Acquisitions subject to the limitations contained in
Section 9.3(d).

        Section 9.4.          Dispositions of Assets. Sell, lease or otherwise
dispose of any assets except for (i) the sale, lease or other disposition of
inventory or other property (not including receivables) in the ordinary course
of business, and (ii) the sale, lease or other disposition in any fiscal year of
property not in excess of $3,500,000 in the aggregate.

        Section 9.5.          Assumptions, Guaranties, Etc. of Indebtedness of
Other Persons. Assume, guarantee, endorse or otherwise be or become directly or
contingently liable (including, without limitation, by way of agreement,
contingent or otherwise, to purchase, provide funds for payment, supply funds to
or otherwise invest in any Person or otherwise assure the creditors of any such
Person against loss) in connection with any Indebtedness of any other Person,
except for (i) Guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business, and
(ii) Guarantees by a Loan Party or Subsidiary thereof of (A) Indebtedness of
another Loan Party or Subsidiary thereof permitted by Section 9.1 hereof and (B)
other obligations of a Loan Party or a Subsidiary (e.g. obligations for leases
of real property) not otherwise prohibited by the Loan Documents.

        Section 9.6.          Mergers, Etc. Enter into any merger or
consolidation with or acquire all or substantially all of the assets of any
Person, or sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, except (a) any
Subsidiary or any Loan Party may merge into any other Loan Party (provided that
the Loan Party is the surviving entity), (b) any Subsidiary that is not a Loan
Party may merge into any other Subsidiary, and (c) any Permitted Acquisition may
be consummated.

52



--------------------------------------------------------------------------------



 

        Section 9.7.          ERISA. Permit any accumulated funding deficiency
to occur with respect to any Pension Plan or other employee benefit plans
established or maintained by Gerber or any Subsidiary or to which contributions
are made by Gerber or any Subsidiary (the "Plans"), and which are subject to the
"Pension Reform Act" and the rules and regulations thereunder or to Section 412
of the Internal Revenue Code, and at all times comply in all material respects
with the provisions of the Act and Code which are applicable to the Plans.
Gerber will not permit the Pension Benefit Guaranty Corporation to cause the
termination of any Pension Plan under circumstances which would cause the lien
provided for in Section 4068 of the Pension Reform Act to attach to the assets
of Gerber or any Subsidiary in any amount in excess of $500,000 in the
aggregate.

        Section 9.8.          Distributions. Make any Distribution or make any
other payment on account of the purchase, acquisition, redemption, or other
retirement of any shares of stock, whether now or hereafter outstanding, except
that (a) any Subsidiary may make a Distribution to Gerber or any other
Subsidiary, (b) any Loan Party may make payments of principal, interest on or
fees with respect to Subordinated Indebtedness to the extent that such payments
are permitted by the terms of the documents evidencing such Subordinated
Indebtedness, and (c) during each twelve month period (the "Distribution
Period") from the first day of the second fiscal quarter of Gerber through the
last day of the first fiscal quarter of Gerber in the following fiscal year,
Gerber may make Distributions to its shareholders in an aggregate amount not to
exceed twenty five percent (25%) of Consolidated Net Income of Gerber and its
Subsidiaries for the fiscal year ended on the April 30 prior to the commencement
of such Distribution Period so long as no Default exists on the date of any such
Distribution both before and after giving effect thereto.

        Section 9.9.          Sale and Leaseback. Sell or transfer any of its
properties with the intention of taking back a lease of the same property or
leasing other property for substantially the same use as the property being sold
or transferred.

        Section 9.10.      Transactions with Affiliates. Enter into any
transaction, including, without limitation, the purchase, sale or exchange of
property or the rendering of any service, with any Affiliate, except that Gerber
and its Subsidiaries (a) may pay salaries, fees and bonuses to its directors,
officers and employees as are usual and customary in Gerber's or its
Subsidiaries' business and (b) may enter into other transactions with Affiliates
on terms that are no less favorable to Gerber or any Subsidiary than those which
could be obtained at the time from Persons who are not Affiliates. In addition,
Borrowers may (i) make grants, rebates, commissions or other similar payments
that are made by book entry, but which are not paid in cash or by transfer of
any other assets, from Borrowers to Subsidiaries of Borrowers to ensure that
such Subsidiaries remain in compliance with all local laws applicable to such
Subsidiaries, including capital requirements, (ii) intercompany loans,
conversions of intercompany loans into capital of Subsidiaries and capital
contributions to Subsidiaries in compliance with Sections 9.1(f) and 9.3(d), and
(iii) enter into other transactions otherwise in the ordinary course of business
on a basis generally consistent with historical practices; provided, however,
that the aggregate of the transactions permitted by clause (iii) above with
respect to Subsidiaries of the Borrowers that have not executed the Pledge
Agreement and all of whose stock has not been pledged under the Pledge Agreement
shall not exceed $2,000,000 in any one year.

53



--------------------------------------------------------------------------------



 

        Section 9.11.      No Impairment of Cross-Streaming, Upstreaming,
Downstreaming or Liens. Gerber shall not, and shall not cause or permit any
Subsidiary thereof to, directly or indirectly, enter into or become bound by any
agreement, instrument, indenture or other obligation (other than the Loan
Documents) which could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to (a) the payment of dividends or
distributions by, between or among Gerber and any of its Subsidiaries or
stockholders or (b) the creation of a lien in favor of the Agent, on behalf of
itself and the Lenders, as additional collateral for the Lenders Obligations, on
the properties or other assets of Gerber or such Subsidiary (except for
customary restrictions against liens on assets leased, on assets subject to
purchase money financing permitted hereunder and on assets subject to Liens
securing Indebtedness permitted under Section 9.2(h)).

        Section 9.12.      Hazardous Substances. Neither Gerber nor any
Subsidiary shall cause or suffer to exist any Release of any Hazardous
Substances at, to or from any real property owned, leased, subleased or
otherwise operated or occupied by Gerber or any Subsidiary that would violate
any Environmental Law, form the basis of any liability under Environmental Law,
or adversely affect the value or marketability of any real property (whether or
not owned, leased, subleased or otherwise occupied by Gerber or any subsidiary),
other than such violations, liability, and effects that would not, in the
aggregate, have a Material Adverse Effect.


ARTICLE 10. EVENTS OF DEFAULT AND REMEDIES

        Section 10.1.      Events of Default. Each of the following events shall
be deemed to be Events of Default hereunder:

(a)                The Borrowers shall fail to make any payment in respect of
(i) the principal of any of the Loans or reimbursement of any amounts drawn
under any Letter of Credit as the same shall become due, whether at the stated
payment dates, required prepayment or by acceleration, demand or otherwise, or
(ii) interest or commitment fees on or in respect of any of the Lender
Obligations or payment of any other Lender Obligations within five (5) days
after the same shall become due.

(b)               The Borrowers or any Subsidiary shall fail to perform or
observe any of the terms, covenants, conditions or provisions of Articles 7 or 9
hereof.

(c)                Any Loan Party shall fail to perform or observe any other
term, covenant, condition or provision to be performed or observed by such Loan
Party under this Agreement or any other Loan Document, and such failure shall
not be rectified or cured within thirty (30) days after the earlier of (i) any
Loan Party becoming aware of such failure or (ii) notice from the Agent to the
Borrowers of such failure.

(d)               Any representation or warranty of any Loan Party herein or in
any other Loan Document or any amendment to any thereof shall have been
materially false or misleading at the time made or intended to be effective.

54



--------------------------------------------------------------------------------



 

(e)                Gerber or any Subsidiary shall fail to make any payment of
principal of or interest on Indebtedness for money borrowed by Gerber or any
Subsidiary or any Guaranty of money borrowed in either case an outstanding
principal amount of not less than $2,000,000 when such payment is due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
or shall fail to perform or observe any provision of any agreement or instrument
relating to such Indebtedness, and such failure shall permit the holder thereof
to accelerate such Indebtedness.

(f)                Gerber or any Subsidiary shall be involved in financial
difficulties as evidenced:

                    (i)             by its commencement of a voluntary case
under Title 11 of the United States Code as from time to time in effect, or by
its authorizing, by appropriate proceedings of its board of directors or other
governing body, the commencement of such a voluntary case;

                    (ii)           by its filing an answer or other pleading
admitting or failing to deny the material allegations of a petition filed
against it commencing an involuntary case under said Title 11, or seeking,
consenting to or acquiescing in the relief therein provided, or by its failing
to controvert timely the material allegations of any such petition;

                    (iii)         by the entry of an order for relief in any
involuntary case commenced under said Title 11;

                    (iv)         by its seeking relief as a debtor under any
applicable law, other than said Title 11, of any jurisdiction relating to the
liquidation or reorganization of debtors or to the modification or alteration of
the rights of creditors, or by its consenting to or acquiescing in such relief;

                    (v)           by the entry of an order by a court of
competent jurisdiction (1) by finding it to be bankrupt or insolvent, (2)
ordering or approving its liquidation, reorganization or any modification or
alteration of the rights of its creditors, or (3) assuming custody of, or
appointing a receiver or other custodian for all or a substantial part of its
property and such order shall not be vacated or stayed on appeal or otherwise
stayed within 60 days;

                    (vi)         by the filing of a petition against Gerber or
any Subsidiary under said Title 11 which shall not be vacated within 60 days; or

                    (vii)       by its making an assignment for the benefit of,
or entering into a composition with, its creditors, or appointing or consenting
to the appointment of a receiver or other custodian for all or a substantial
part of its property.

(g)               There shall have occurred a judgment against Gerber or any
Subsidiary in any court (i) for an amount in excess of $2,000,000, and from
which no appeal has been taken or with respect to which all appeal periods have
expired, unless such judgment is, to the Agent's

55



--------------------------------------------------------------------------------



 

satisfaction, insured against in full, or (ii) which shall have a materially
adverse effect upon the assets, properties or condition, financial or otherwise,
of any Loan Party.

(h)               Any of the following events occur or exist, which would
reasonably be expected to subject any Loan Party or Loan Parties, individually
or in the aggregate, to liability in excess of $500,000: (A) any non-exempt
"prohibited transaction" (within the meaning of ERISA or Section 4975 of the
Internal Revenue Code) involving any Pension Plan; (B) any Reportable Event
shall occur with respect to any Pension Plan; (C) the filing under Section 4041
of ERISA of a notice of intent to terminate any Pension Plan or the termination
of any Pension Plan; (D) any event or circumstance exists which would constitute
grounds entitling the Pension Benefit Guaranty Corporation ("PBGC") to institute
proceedings under Section 4042 of ERISA for the termination of, or for the
appointment of a trustee to administer, any Pension Plan, or the institution by
the PBGC of any such proceedings; (E) or partial withdrawal under Section 4201
or 4204 of ERISA from a Pension Plan that is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) or the reorganization, insolvency, or termination
of any multiemployer plan; and in each case above, such event or condition,
together with all other events or conditions, if any, could in the opinion of
the Agent subject any Loan Party to any Tax, penalty, or other liability to a
Pension Plan the PBGC, or otherwise.

(i)                 Any "Event of Default" under any other Loan Document shall
have occurred after giving effect to any applicable notice and cure periods.

(j)                 The occurrence of a Change in Control.

        Section 10.2.      Remedies. Upon the occurrence and during the
continuance of an Event of Default, in each and every case, the Agent may, and
upon the request of the Majority Lenders, shall proceed to protect and enforce
the rights of the Agent and the Lenders by suit in equity, action at law and/or
other appropriate proceeding either for specific performance of any covenant or
condition contained in this Agreement or any other Loan Document or in any
instrument delivered to the Agent or the Lenders pursuant hereto or thereto, or
in aid of the exercise of any power granted in this Agreement, any Loan Document
or any such instrument, and (unless there shall have occurred an Event of
Default under Section 10.1(f), in which case the unpaid balance of Lender
Obligations shall automatically become due and payable without notice or demand)
by notice in writing to the Borrowers declare (a) the obligations of the Lenders
to make Revolving Credit Advances to be terminated, whereupon such obligations
shall be terminated, (b) the obligations of the Swingline Lender to make
Swingline Loans to be terminated, whereupon such obligations shall be
terminated, (c) the obligations of the Issuing Bank to issue Letters of Credit
to be terminated, whereupon such obligations shall be terminated, and (d) all or
any part of the unpaid balance of the Lender Obligations then outstanding to be
forthwith due and payable, whereupon such unpaid balance or part thereof shall
become so due and payable without presentation, protest or further demand or
notice of any kind, all of which are hereby expressly waived, and the Agent may
proceed to enforce payment of such balance or part thereof in such manner as the
Agent may elect, and the Agent and each Lender may offset and apply toward the
payment of such balance or part thereof any Indebtedness of the Agent or any
Lender to any Loan Party any offsets permitted pursuant to Section 2.12.

56



--------------------------------------------------------------------------------



 

        Section 10.3.      Distribution of Proceeds. Notwithstanding anything to
the contrary contained herein, in the event that following the occurrence and
during the continuance of any Event of Default, the Agent or any Lender receives
any monies on account of the Lender Obligations from any Loan Party or
otherwise, such monies shall be distributed for application as follows:

(a)                First, to the payment of or the reimbursement of, the Agent
for or in respect of all costs, expenses, disbursements and losses which shall
have been incurred or sustained by the Agent in connection with the collection
of such monies by the Agent, or in connection with the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any other Loan
Document;

(b)               Second, to the payment of all interest, including interest on
overdue amounts, and late charges, then due and payable with respect to the
Loans, allocated among the Lenders in proportion to their respective Commitment
Percentages;

(c)                Third, to the payment of the outstanding principal balance of
the Loans, allocated among the Lenders in proportion to their respective
Commitment Percentages;

(d)               Fourth, to provide cash collateral to the Agent for the
account of the Issuing Bank for that portion of the Letter of Credit Exposure
comprised of the aggregate undrawn amount of the Letters of Credit;

(e)                Fifth, to any other outstanding Lender Obligations, other
than Unasserted Lender Obligations, allocated among the Lenders in proportion to
their respective Commitment Percentages; and to

(f)                Sixth, the excess, if any, shall be returned to the Borrowers
or to such other Persons as are entitled thereto.


ARTICLE 11. CONSENTS; AMENDMENTS; WAIVERS; REMEDIES

        Section 11.1.      Actions by Lenders. Except as otherwise expressly set
forth in any particular provision of this Agreement, any consent or approval
required or permitted by this Agreement to be given by the Lenders, including
without limitation under Section 11.2, may be given, and any term of this
Agreement or of any other instrument related hereto or mentioned herein may be
amended, and the performance or observance by the Borrowers of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Borrowers and the Majority Lenders; provided, however, that without the written
consent of all Lenders, or in the case of Swingline Loans or Letters of Credit
the applicable Swingline Lender or Issuing Bank:

(a)                no reduction in or waiver or forgiveness of the principal of,
accrued interest in the interest rates on or any fees relating to the Revolving
Credit Advances, the Swingline Loans or the Letters of Credit, shall be made;

57



--------------------------------------------------------------------------------



 

(b)               no extension or postponement shall be made of the stated time
of payment of the scheduled payments of principal of, interest on, or fees
payable to the Lenders relating to the Revolving Credit Advances, Swingline
Loans or Letters of Credit;

(c)                no increase in the Maximum Revolving Credit Amount except in
accordance with Section 2.18 hereof, or extension of the Revolving Credit
Termination Date shall be made;

(d)               no release of all or substantially all of the collateral
security for, or any guarantor of, the Lender Obligations shall be made;

(e)                no change in the definition of the term "Majority Lenders"
shall be made; and

(f)                no change in the provisions of this Section 11.1 shall be
made.

Any Lender that fails to perform its obligations under this Agreement (a
"Defaulting Lender") shall not have any right to consent to any amendment,
approval or waiver hereunder.

        Section 11.2.      Actions by Loan Parties. No delay or omission on the
Agent's or the Lenders' part in exercising their rights and remedies against any
Loan Party or any other interested party shall constitute a waiver. A breach by
any Loan Party of its obligations under this Agreement may be waived only by a
written waiver executed by the Agent and the Lenders in accordance with Section
11.1. The Agent's and the Lenders' waiver of any Loan Party's breach in one or
more instances shall not constitute or otherwise be an implicit waiver of
subsequent breaches. To the extent permitted by applicable law and except as
otherwise expressly specified in the Loan Documents, the Loan Parties hereby
agree to waive, and do hereby absolutely and irrevocably waive (a) all
presentments, demands for performance, notices of protest and notices of
dishonor in connection with any of the Indebtedness evidenced by the Revolving
Credit Notes or Swingline Note, (b) any requirement of diligence or promptness
on the Agent's or the Lenders' part in the enforcement of its rights under the
provisions of this Agreement or any Loan Document, and (c) any and all notices
of every kind and description which may be required to be given by any statute
or rule of law with respect to its liability (i) under this Agreement or in
respect of the Indebtedness evidenced by the Revolving Credit Notes, Swingline
Note or any other Lender Obligation or (ii) under any other Loan Document. No
course of dealing between any Loan Party and the Agent or the Lenders shall
operate as a waiver of any of the Agent's or the Lenders' rights under this
Agreement or any Loan Document or with respect to any of the Lender Obligations.
This Agreement shall be amended only by a written instrument executed by the
Agent and the Lenders in accordance with Section 11.1 making explicit reference
to this Agreement. The Agent's and the Lenders' rights and remedies under this
Agreement and under all subsequent agreements between the Agent, the Lenders and
any Loan Party shall be cumulative and any rights and remedies expressly set
forth herein shall be in addition to, and not in limitation of, any other rights
and remedies which may be applicable to the Agent and the Lenders in law or at
equity.

58



--------------------------------------------------------------------------------




ARTICLE 12. SUCCESSORS AND ASSIGNS

        Section 12.1.      General. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
(which shall include in the case of the Agent or any Lender any entity resulting
from a merger or consolidation) and assigns, except that (a) Gerber may not
assign its rights or obligations under this Agreement, and (b) each Lender may
assign its rights in this Agreement only as set forth below in this Article 12.

        Section 12.2.      Assignments.

(a)                Assignments. Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
and the other Loan Documents; provided that (i), except (A) in the case of an
assignment of the entire remaining amount of the assigning Lender's rights and
obligations under this Agreement and the other Loan Documents or (B) in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund of
a Lender, the aggregate amount of the Revolving Commitment of the assigning
Lender and the assignee subject to each such assignment shall not be less than
$5,000,000 (aggregating concurrent assignments to or by two or more Affiliated
Funds for the purposes of determining such minimum amount), unless each of Agent
and, so long as no Event of Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans and Revolving Commitments assigned, and
any assignment of all or any portion of a Revolving Commitment, Loan or Letter
of Credit participation shall be made only as an assignment of the same
proportionate part of the assigning Lender's Revolving Commitment, Loans and
Letter of Credit participations, (iii) the parties to each assignment shall (A)
execute and deliver to Agent an Assignment and Acceptance Agreement via an
electronic settlement system acceptable to Agent or (B) manually execute and
deliver to the Agent an Assignment and Acceptance Agreement, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not already be a party to this Agreement, shall deliver to Agent information
reasonably requested by Agent, including an administrative questionnaire and
such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment and Acceptance Agreement may be required to deliver to the Agent
pursuant to subsection 4.7(f) and with respect to information requested under
the Patriot Act, and (iv) (A) Agent and (B) if no Event of Default has occurred
and is continuing, Borrowers shall have consented (which consents shall not be
unreasonably withheld) thereto; provided that no consent of Borrowers shall be
required in the case of any assignment to a Lender, any Affiliate of a Lender or
any Approved Fund of a Lender.

(b)               Assignment Procedures. In the event of an assignment in
accordance with Section 12.2(a), upon execution and delivery of such an
assignment and payment by such Successor Lender to the assigning Lender of an
amount equal to the purchase price agreed between such assigning Lender and such
Successor Lender, such Successor Lender shall become party to this Agreement as
a signatory hereto and shall have all the rights and obligations of a Lender
under this Agreement and the other Loan Documents with an interest therein as
set forth in such assignment, and such assignor making such assignment shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party

59



--------------------------------------------------------------------------------



 

shall be required. Upon the consummation of any such assignment, the assigning
Lender, the Successor Lender and the Borrowers shall make appropriate
arrangements so that, if required, a new Revolving Credit Note is issued to the
Successor Lender and a replacement Revolving Credit Note is issued to the
assigning Lender in principal amounts reflecting their respective revised
interests.

(c)                Register. The Agent, acting as agent for the Borrowers solely
for purposes of Treasury Regulations Section 5f.103-1(c), shall maintain a
register (the "Register") for the recordation of (i) the names and addresses of
all Lenders, (ii) the interests of each Lender, and (iii) the amounts of
principal and interest payable and paid to each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrowers, the Agent and the Lenders shall treat each Person whose name
is registered therein for all purposes as a party to this Agreement. The
Register shall be available for inspection by the Borrowers or any Lender (with
respect to its respective Lender Obligations) at any reasonable time and from
time to time upon reasonable prior notice.

(d)               Further Assurances. The Loan Parties shall sign such documents
and take such other actions from time to time reasonably requested by the Agent
or a Lender to enable any Successor Lender to share in the benefits and rights
created by the Loan Documents to the same extent as the assignor of the interest
to the Successor Lender.

(e)                Assignments to Federal Reserve Bank. Any Lender may at any
time pledge or assign all or any portion of its rights under the Loan Documents,
including any portion of the Notes, to any of the twelve (12) Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section
341. No such pledge or assignment or enforcement thereof shall release such
Lender from its obligations under any of the Loan Documents.

(f)                Participations. Each Lender shall have the unrestricted right
at any time and from time to time, and without the consent of or notice to any
Loan Party, to grant to one or more banks or other financial institutions
("Credit Participants") participating interests in such Lender's obligation to
lend hereunder and/or any or all of the Revolving Credit Advances held by such
Lender hereunder. In the event of any such grant by a Lender of a participating
interest to a Credit Participant, whether or not upon notice to the Loan
Parties, such Lender shall remain responsible for the performance of its
obligations hereunder and under all other Loan Documents and the Borrowers shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations hereunder and under all other Loan Documents. A
Lender may furnish any information concerning the Loan Parties in its possession
from time to time to prospective Credit Participants, provided that such Lender
shall require any such prospective Credit Participant to agree in writing to
maintain the confidentiality of such information.

(g)               Amount. Each such participation shall be in a minimum amount
of at least $5,000,000.

(h)               Procedure. Each Lender granting such participation shall
comply with all applicable laws with respect to such transfer and shall retain
the sole right and responsibility to exercise its rights and to enforce the
obligations of the Borrowers hereunder and under the other Loan Documents,
including the right to consent to any amendment, modification or waiver of

60



--------------------------------------------------------------------------------



 

any provision of any Loan Document, except for those matters referred to in
Section 11.1 which require the consent of all Lenders and which may also require
the consent of each Credit Participant. Each Lender granting a participating
interest represents that it will not agree to restrict its discretion in dealing
with the Loans and this Agreement by or with the Participant.

(i)                 Rights of Credit Participants. The Loan Parties agree that
each Credit Participant shall, to the extent provided in its participation
instrument, be entitled to the benefits of Sections 2.11, 2.12, 2.13, 2.15, 2.16
and 15.5, and the setoff rights in Section 10.2 with respect to its
participating interest; provided, however, that no Credit Participant shall be
entitled to receive any greater payment under such Sections than the Lender
granting such participation would have been entitled to receive with respect to
the interests transferred.

(j)                 Notice. Promptly following any participation, the Lender
granting such participation shall notify the Agent and the Borrowers.


ARTICLE 13. THE AGENT

        Section 13.1.      Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Revolving Credit Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected with respect to the
Lenders in so acting or refraining from acting) upon the instructions of the
Majority Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to liability or which is contrary to this Agreement or the
other Loan Documents or applicable law. Subject to the foregoing provisions and
to the other provisions of this Article 13, the Agent shall, on behalf of the
Lenders: (a) execute any documents on behalf of the Lenders providing collateral
for or guarantees of the Lender Obligations; (b) hold and apply any collateral
for the Lender Obligations, and the proceeds thereof, at any time received by
it, in accordance with the provisions of this Agreement and the other Loan
Documents; (c) exercise any and all rights, powers and remedies of the Lenders
under this Agreement or any of the other Loan Documents, including the giving of
any consent or waiver or the entering into of any amendment, subject to the
provisions of Section 11.1; (d) at the direction of the Lenders, execute,
deliver and file UCC financing statements, mortgages, deeds of trust, lease
assignments and such other agreements in respect of any collateral for the
Lender Obligations, and possess instruments included in the collateral on behalf
of the Lenders; and (e) in the event of acceleration of the Borrowers'
Indebtedness hereunder, act at the direction of the Majority Lenders to exercise
the rights of the Lenders hereunder and under the other Loan Documents. The
Agent may undertake any actions required or permitted hereunder through one or
more Affiliates.

        Section 13.2.      Agent's Reliance, Etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be liable to the Lenders for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for

61



--------------------------------------------------------------------------------



 

its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (a) may treat the payee of any
Revolving Credit Note as the holder thereof until the Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
required under Article 12 hereof; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representations to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of the Loan Parties or any other Person or to inspect the
property (including the books and records) of the Loan Parties or any other
Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (f) shall incur no liability under or
in respect of this Agreement or the other Loan Documents by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopy or telegram) believed by the Agent to be genuine and signed or sent by
the proper party or parties.

        Section 13.3.      Agent as a Lender. With respect to its Commitment
Percentage of the Revolving Credit Advances hereunder, RBS Citizens, N.A shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
the Agent; and the term "Lender" or "Lender(s)" shall, unless otherwise
expressly indicated, include RBS Citizens, N.A in its individual capacity. RBS
Citizens, N.A and its affiliates may lend money to, and generally engage in any
kind of business with, the Borrowers, any of the Borrowers' Affiliates and any
Person who may do business with or own securities of the Borrowers or any such
Affiliate of the Borrowers, all as if RBS Citizens, N.A were not the Agent and
without any duty to account therefor to the Lenders.

        Section 13.4.      Lender Credit Decision. Each Lender acknowledges that
it has, independently and without reliance upon the Agent or any other Lender
and based on the financial statements referred to in Section 5.9 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

        Section 13.5.      Indemnification of Agent. Each Lender agrees to
indemnify the Agent and its directors, officers, employees and agents (to the
extent that the Agent is not reimbursed by the Borrowers), ratably according to
each Lender's Commitment Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent or its directors, officers,
employees or agents in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted by the Agent in such
capacity under this Agreement; provided that no Lender shall be

62



--------------------------------------------------------------------------------



 

liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent's gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that the Agent is not reimbursed for such expenses by the
Borrowers.

        Section 13.6.      Successor Agent. Except as provided below, the Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrowers. Upon any such resignation, the Lenders shall have the right to
appoint a successor Agent which, so long as no Event of Default exists, shall be
reasonably acceptable to the Borrowers. If no successor Agent shall have been so
appointed by the Lenders (other than the resigning Agent) and, if applicable,
approved by the Borrowers, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent's giving notice of resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be a commercial bank or financial institution organized under the
laws of the United States of America or of any state thereof and having a
combined capital and surplus of at least $50,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Article 13 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents. If no successor Agent has accepted appointment as Agent by
the date which is 30 days following a retiring Agent's notice of resignation,
the retiring Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Majority Lenders appoint a successor agent as provided
for above.

        Section 13.7.      Fonde de Pouvoir. Without prejudice to the other
provisions hereof, each Loan Party hereby irrevocably designates and appoints
the Agent as the person holding the power of attorney (fonde de pouvoir) of the
Lenders and the Issuing Bank (each a "Credit Party") as contemplated under
Article 2692 of the Civil Code of Quebec, to enter into, to take and to hold on
their behalf, and for their benefit, a deed of hypothec ("Deed of Hypothec") to
be executed by any Borrower or Guarantor (as the case may be) under the laws of
the Province of Quebec and creating a Lien on such Borrower's or Guarantor's
Collateral located in such Province and to exercise such powers and duties which
are conferred upon the Agent under such deed. Each Credit Party hereby
additionally designates and appoints the Agent as agent for and on behalf of
each of them (i) to hold and to be the sole registered holder of any debenture
("Debenture") issued under the Deed of Hypothec, the whole notwithstanding
Section 32 of the Act respecting the special powers of legal persons (Quebec) or
any other applicable law, and (ii) to enter into, to take and to hold on their
behalf, and for their benefit, a Pledge of Debenture agreement ("Debenture
Pledge") to be executed by such Borrower or Guarantor under the laws of the
Province of Quebec and creating a Lien on the Debenture as security for the
payment and

63



--------------------------------------------------------------------------------



 

performance of the obligations set forth therein. In this respect, (a) the Agent
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by the Debenture Pledge,
owing to the Persons for and on behalf of whom the Debenture is so held from
time to time, and (b) each Credit Party will be entitled to the benefits of any
collateral charged under the Deed of Hypothec and the Debenture Pledge and will
participate in the proceeds of realization of any such collateral, the whole in
accordance with the terms hereof. The Agent, in such aforesaid capacities shall
(x) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Agent with respect to the collateral under the Deed of
Hypothec and Debenture Pledge, applicable law or otherwise, and (y) benefit from
and be subject to all provisions hereof with respect to the Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Credit Parties. Any
Person who becomes a Credit Party shall be deemed to have consented to and
confirmed the Agent as the person holding the power of attorney (fonde de
pouvoir) and as the agent as aforesaid and to have ratified, as of the date it
becomes a Credit Party, all actions taken by the Agent in such capacities. The
Agent shall be entitled to delegate from time to time any of its powers or
duties under the Deed of Hypothec and the Debenture Pledge to any Person and on
such terms and conditions as the Agent may determine from time to time. The
general administration of the Loan Documents shall be by the Agent in its
various capacities. Each Credit Party hereby irrevocably authorizes the Agent
(i) to enter into the Loan Documents to which it is a party, and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers and such trusts (in the
case of the Agent in its capacity as Security Trustee under the Foreign Security
Documents, as applicable) under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto. The Agent shall have no duties or responsibilities except as
set forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship (save, in the case of the Agent in its capacity as
Security Trustee, to the extent of its limited role as trustee as required under
any applicable Foreign Security Documents) with any other Credit Party, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Agent.

        Section 13.8.      No Other Duties, Etc. Notwithstanding anything herein
to the contrary, neither of the Sole Lead Arranger and Book Runner or
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, if applicable, as a Lender or an Issuing Bank
hereunder.

        Section 13.9.      Amendment of Article 13. The Borrowers hereby agree
that the foregoing provisions of this Article 13 constitute an agreement among
the Agent and the Lenders (and the Agent and the Lenders acknowledge that except
for the provisions of Section 13.6, the Borrowers are not parties to or bound by
such foregoing provisions) and that any and all of the provisions of this
Article 13 may be amended at any time by the Lenders without the consent or
approval of, or notice to, the Borrowers (other than the requirement of notice
to the Borrowers of the resignation of the Agent and the appointment of a
successor Agent and provided no amendment adversely affecting the Borrowers
shall be binding upon the Borrowers).

64



--------------------------------------------------------------------------------



 


ARTICLE 14. GUARANTY

        Section 14.1.      Guaranty. In consideration of, and in order to induce
the Lenders to make Loans hereunder, each Guarantor, jointly and severally with
all other Guarantors, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of the Lender Obligations, and all other
obligations and covenants of the Loan Parties now or hereafter existing under
this Agreement and the other Loan Documents whether for principal, interest
(including interest accruing or becoming owing both prior to and subsequent to
the commencement of any proceeding against or with respect to any Loan Party
under any chapter of the Bankruptcy Code), fees, indemnification payments,
commissions, expenses (including reasonable attorneys' fees and expenses) or
otherwise, and all reasonable costs and expenses, if any, incurred by the Agent
or any Lender in connection with enforcing any rights under this guaranty and
any and all other Lender Obligations (all such obligations being the "Guaranteed
Obligations"), and agrees to pay any and all reasonable expenses incurred by
each Lender and the Agent in enforcing this guaranty. This guaranty is an
absolute, unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned upon any attempt to collect from the
Borrowers or any other action, occurrence or circumstance whatsoever.

        Section 14.2.      Continuing Guaranty. Each Guarantor guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents. Each Guarantor agrees that the
Guaranteed Obligations and the Loan Documents may be extended or renewed, and
Loans repaid and reborrowed in whole or in part, without notice to or assent by
each Guarantor, and that it will remain bound upon this guaranty notwithstanding
any extension, renewal or other alteration of any Guaranteed Obligations or the
Loan Documents, or any repayment or reborrowing of Loans. To the maximum extent
permitted by applicable law, the obligations of each Guarantor under this
guaranty shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms hereof under any circumstances
whatsoever, including, without limitation:

(a)                any extension, renewal, modification, settlement, compromise,
waiver or release in respect of any Guaranteed Obligations;

(b)               any extension, renewal, amendment, modification, rescission,
waiver or release in respect of any of the Loan Documents;

(c)                any release, exchange, substitution, non-perfection or
invalidity of, or failure to exercise rights or remedies with respect to, any
direct or indirect security for any Guaranteed Obligations, including the
release of any Guarantor or other Person liable on any Guaranteed Obligations;

(d)               any change in the corporate existence, structure or ownership
of any Borrower, any Guarantor, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting either Borrower, such Guarantor, any other
Guarantor or any of their respective assets;

65



--------------------------------------------------------------------------------



 

(e)                the existence of any claim, defense, set-off or other rights
or remedies which such Guarantor at any time may have against either Borrower,
or either Borrower or such Guarantor may have at any time against the Agent, any
Lender, any other Guarantor or any other Person, whether in connection with this
guaranty, the Loan Documents, the transactions contemplated thereby or any other
transaction other than by the payment in full by the Borrowers of the Guaranteed
Obligations after the termination of the Commitments of the Lenders; or

(f)                any invalidity or unenforceability for any reason of this
Agreement or any other Loan Document, or any provision of law purporting to
prohibit the payment or performance by either Borrower, such Guarantor or any
other guarantor of the Guaranteed Obligations or any of the Loan Documents, or
of any other obligation to the Agent or any Lender.

        Section 14.3.      Effect of Debtor Relief Laws. If after receipt of any
payment of, or proceeds of any security applied (or intended to be applied) to
the payment of all or any part of, the Guaranteed Obligations, the Agent or any
Lender is for any reason compelled to surrender or voluntarily surrenders (under
circumstances in which it believes it could reasonably be expected to be so
compelled if it did not voluntarily surrender), such payment or proceeds to any
Person (a) because such payment or application of proceeds is or may be avoided,
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, fraudulent conveyance, fraudulent transfer, impermissible
set-off or a diversion of trust funds or (b) for any other similar reason,
including (i) any judgment, decree or order of any court or administrative body
having jurisdiction over the Agent, any Lender or any of their respective
properties or (ii) any settlement or compromise of any such claim effected by
the Agent or any Lender with any such claimant (including either Borrower), then
the Guaranteed Obligations or part thereof intended to be satisfied shall be
reinstated and continue, and this guaranty shall continue in full force as if
such payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any other instrument evidencing any Guaranteed
Obligations or otherwise; and the Guarantors, jointly and severally, shall be
liable to pay the Agent and the Lenders, and hereby do indemnify the Agent and
the Lenders and hold them harmless for, the amount of such payment or proceeds
so surrendered and all expenses (including reasonable attorneys' fees, court
costs and expenses attributable thereto) incurred by the Agent or any Lender in
defense of any claim made against any of them that any payment or proceeds
received by the Agent or any Lender in respect of all or part of the Guaranteed
Obligations must be surrendered. The provisions of this paragraph shall survive
the termination of this guaranty, and any satisfaction and discharge of the
Borrowers by virtue of any payment, court order or any federal or state law.

        Section 14.4.      Partial Waiver of Subrogation. Notwithstanding any
payment or payments made by any Guarantor hereunder, or any set-off or
application by the Agent or any Lender of any security or of any credits or
claims, if an Event of Default exists, no Guarantor will assert or exercise any
rights of the Agent or any Lender or of such Guarantor against either Borrower
to recover the amount of any payment made by such Guarantor to the Agent or any
Lender hereunder by way of any claim, remedy or subrogation, reimbursement,
exoneration, contribution, indemnity, participation or otherwise arising by
contract, by statute, under common law or otherwise, and such Guarantor shall
not have any right of recourse to or any claim against assets or property of
either Borrower, in each case unless and until the Guaranteed Obligations have
been paid in full. Until such time (but not thereafter), each Guarantor hereby

66



--------------------------------------------------------------------------------



 

expressly subordinates any right to exercise any claim, right or remedy which
such Guarantor may now have or hereafter acquire against either Borrower or any
other Guarantor that arises under this Agreement or any other Loan Document or
from the performance by any Guarantor of this guaranty including any claim,
remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of the Agent or
any Lender against either Borrower or any Guarantor, or any security that the
Agent or any Lender now has or hereafter acquires, whether or not such claim,
right or remedy arises in equity, under contract, by statute, under common law
or otherwise. If any amount shall be paid to a Guarantor by either Borrower or
another Guarantor after payment in full of the Guaranteed Obligations, and all
or any portion of the Guaranteed Obligations shall thereafter be reinstated in
whole or in part and the Agent or any Lender is required to repay any sums
received by any of them in payment of the Obligations, this guaranty shall be
automatically reinstated and such amount shall be held in trust for the benefit
of the Agent and the Lenders and shall forthwith be paid to the Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive the termination of
this guaranty, and any satisfaction and discharge of the Borrowers by virtue of
any payment, court order or any federal or state law.

        Section 14.5.      Subordination. If any Guarantor becomes the holder of
any indebtedness payable by either Borrower or another Guarantor, each Guarantor
hereby subordinates all indebtedness owing to it from the Borrowers or such
other Guarantor to all indebtedness of either Borrower to the Agent and the
Lenders, and agrees that during the continuance of any Event of Default it shall
not accept any payment on the same until payment in full of the Guaranteed
Obligations after the termination of the Commitments of the Lenders and shall in
no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Guarantor by either Borrower or another
Guarantor prior to payment in full of the Guaranteed Obligations, such amount
shall be held in trust for the benefit of the Agent and the Lenders and shall
forthwith be paid to the Agent to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured.

        Section 14.6.      Waiver. Each Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this guaranty and waives presentment, demand of
payment, notice of intent to accelerate, notice of dishonor or nonpayment and
any requirement that the Agent or any Lender institute suit, collection
proceedings, or take any other action to collect the Guaranteed Obligations,
including any requirement that the Agent or any Lender protect, secure, perfect
or insure any Lien against any property subject thereto or exhaust any right or
take any action against either Borrower or any other Person or any collateral
(it being the intention of the Agent, the Lenders and each Guarantor that this
guaranty is to be a guaranty of payment and not of collection). It shall not be
necessary for the Agent or any Lender, in order to enforce any payment by any
Guarantor hereunder, to institute suit or exhaust its rights and remedies
against the Borrowers, any other Guarantor or any other Person, including others
liable to pay any Guaranteed Obligations, or to enforce its rights against any
security ever given to secure payment thereof. Each Guarantor hereby expressly
waives to the maximum extent permitted by applicable law each and every right to
which it may be entitled by virtue of any suretyship laws. Each Guarantor hereby
waives marshaling of assets and liabilities, notice by the Agent or any Lender
of any indebtedness or liability to which such Lender applies or may apply any
amounts received by such Lender, and

67



--------------------------------------------------------------------------------



 

of the creation, advancement, increase, existence, extension, renewal,
rearrangement or modification of the Guaranteed Obligations. Each Guarantor
expressly waives, to the extent permitted by applicable law, the benefit of any
and all laws providing for exemption of property from execution or for valuation
and appraisal upon foreclosure.

        Section 14.7.      Full Force and Effect. This guaranty is a continuing
guaranty and shall remain in full force and effect until all of the Obligations
of the Borrowers under this Agreement and the other Loan Documents and all other
amounts payable under this guaranty have been paid in full (after the
termination of the Commitments of the Lenders). All rights, remedies and powers
provided in this Article 14 may be exercised, and all waivers contained in this
guaranty may be enforced, only to the extent that the exercise or enforcement
thereof does not violate any provisions of applicable law which may not be
waived.

        Section 14.8.      Negative Pledge. No Guarantor will create any Lien on
its assets to any other Person during the pendency of this Agreement except for
Liens permitted by Section 9.2 hereof nor will any of them enter into any
agreement with any Person not to grant Liens or to pledge assets to the Agent.

        Section 14.9.      Additional Guarantors. At the Borrowers' request, any
wholly-owned Subsidiary of Gerber may become an additional Guarantor hereunder
upon delivery to the Agent of (a) a joinder hereto, (b) a joinder to the Pledge
Agreement to perfect a pledge of all of the equity interests of such Subsidiary
to the Agent to secure the Lender Obligations, (c) such documents as the Agent
may reasonably request to create and perfect liens on such Subsidiaries assets
to secure the Lender Obligations under the Security Documents, and (d) such
other certificates, instruments and opinions consistent with the documents
delivered on the Closing Date with respect to the other Guarantors, all in form
and substance reasonably acceptable to the Agent.


ARTICLE 15. MISCELLANEOUS

        Section 15.1.      Notices.

(a)                Generally. All notices and other communications made or
required to be given pursuant to this Agreement shall be in writing and shall be
mailed by United States mail, postage prepaid, or sent by hand, by telecopy or
by nationally‑recognized overnight carrier service, addressed as follows:

                    (i)             If to the Agent, at the address set forth on
Schedule 15.1, with a copy to: Goodwin Procter LLP, Exchange Place, Boston, MA
02109, Telecopier No. 617-523-1231, Attention: Edward Matson Sibble, Jr., or at
such other address(es) or to the attention of such other Person(s) as the Agent
shall from time to time designate in writing to the Borrowers and the Lenders.

                    (ii)           If to the Borrowers, at the address set forth
on Schedule 15.1, or at such other address(es) or to the attention of such other
Person(s) as the Borrowers shall from time to time designate in writing to the
Agent and the Lenders.

                    (iii)         If to any Lender, at the address(es) and to
the attention of the Person(s) specified below such Lender's name on the
execution page of this Agreement (or in the case of a Successor Lender, at the
address(es) and to the attention of the

68



--------------------------------------------------------------------------------



 

Person(s) specified in the Assignment and Acceptance Agreement executed by such
Successor Lender), or at such other address(es) and to the attention of such
other Person(s) as any Lender shall from time to time designate in writing to
the Agent and the Borrowers.

Any notice so addressed and mailed by registered or certified mail and any
notice so addressed and sent by hand, by telecopy or by overnight carrier
service shall be deemed to have been given when received or willfully refused. A
notice from the Agent stating that it has been given on behalf of the Lenders
shall be relied upon by the Borrowers as having been given by the Lenders.

(b)               Electronic Communications. Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or an Issuing Bank pursuant to Article 2 if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrowers may, in their respective discretion, agree to accept
notices and other communications hereunder by electronic communications pursuant
to procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

        Section 15.2.      Merger. This Agreement and the other Loan Documents
are intended by the parties as the final, complete and exclusive statement of
the transactions evidenced by this Agreement and the other Loan Documents, as
applicable. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the other Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the other Loan
Documents. This Agreement may not be amended or modified except by a written
instrument describing such amendment or modification executed in accordance with
Section 11.1 hereof.

        Section 15.3.      Governing Law; Consent to Jurisdiction. This
Agreement and the rights and obligations of the parties hereunder shall be
construed and interpreted in accordance with the laws of The Commonwealth of
Massachusetts (excluding the laws applicable to conflicts or choice of law). The
Borrowers and each other Loan Party and the Agent, the Issuing Bank and each
Lender hereby irrevocably submits itself to the non-exclusive jurisdiction of
the courts of

69



--------------------------------------------------------------------------------



 

The Commonwealth of Massachusetts and to the non-exclusive jurisdiction of any
Federal court of the United States located in the District of Massachusetts for
the purpose of any suit, action or other proceeding arising out of this
Agreement or any other Loan Document or any of the transactions contemplated
hereby or thereby.

        Section 15.4.      Counterparts; Replacement of Instruments. This
Agreement and all amendments to this Agreement may be executed in several
counterparts, each of which shall be an original. The several counterparts shall
constitute a single Agreement. Upon receipt of an affidavit of an officer of the
Agent or any Lender as to the loss, theft, destruction or mutilation of any Note
or any other security document which is not of public record, and, in the case
of any such loss, theft, destruction or mutilation, upon cancellation of such
Note or other security document, the Borrowers will issue, in lieu thereof, a
replacement note or other security document in the same principal amount thereof
and otherwise of like tenor.

        Section 15.5.      Expenses and Indemnification.

(a)                The Borrowers shall pay, on demand, all reasonable expenses
of the Agent and the Lenders in connection with the preparation, default,
collection, waiver or amendment of this Agreement, any other Loan Document or
any other loan terms, or in connection with the Agent's and the Lenders'
exercise, preservation or enforcement of any of its rights, remedies or options
hereunder or under any other Loan Document or in connection with the Agent's
administration hereof to the extent such expenses are customarily charged to
borrowers by the Agent for similar credit facilities, including in each case,
without limitation, fees of the Agent's outside legal counsel, Goodwin Procter
LLP, accounting, consulting, brokerage and other similar professional fees or
expenses, expenses for Intralinks or similar services, and any fees or expenses
associated with travel and other costs relating to any appraisals or
examinations conducted in connection with the credits extended hereunder or any
collateral therefor. The Borrowers also agree to pay all stamp and other taxes
in connection with the execution and delivery of this Agreement and related
instruments and documents. Upon request, the Agent and the Lenders shall provide
documentation relating to any expenses claimed hereunder.

(b)               Without limitation of any other obligation or liability of the
Borrowers or right or remedy of the Agent or the Lenders contained herein, the
Borrowers hereby covenant and agree to indemnify and hold the Agent, the
Lenders, and the directors, officers, subsidiaries, shareholders, agents,
affiliates and Persons controlling the Agent and the Lenders, harmless from and
against any and all damages, losses, setoff, settlement payments, obligations,
liabilities, claims, including, without limitation, claims for finder's or
broker's fees, actions or causes of action, and reasonable costs and expenses
incurred, suffered, sustained or required to be paid by any such indemnified
party in each case by reason of or resulting from any claim relating to the
transactions contemplated hereby, including, without limitation, any account
control agreement entered into by and among Gerber Scientific International
Ltd., the Agent and the Royal Bank of Canada, other than any such claims which
are determined by a final, non‑appealable judgment or order of a court of
competent jurisdiction to be the result of the gross negligence or willful
misconduct of such indemnified party. In no event will any Borrower be
responsible to indemnify any Lender for any matter that arises out of or in
connection with any claim, litigation, investigation or proceeding that does not
involve an act or omission by any Loan Party or any of its Affiliates and that
is brought by an indemnified party hereunder against any other indemnified
party. Promptly upon receipt by any indemnified party hereunder of notice of the

70



--------------------------------------------------------------------------------



 

commencement of any action against such indemnified party for which a claim is
to be made against the Borrowers hereunder, such indemnified party shall notify
the Borrowers in writing of the commencement thereof, although the failure to
provide such notice shall not affect the indemnification rights of any such
indemnified party hereunder. The Borrowers shall have the right, at their option
upon notice to the indemnified parties, to defend any such matter at its own
expense and with their own counsel, except as provided below, which counsel must
be reasonably acceptable to the indemnified parties. The indemnified party shall
cooperate with the Borrowers in the defense of such matter. The indemnified
party shall have the right to employ separate counsel and to participate in the
defense of such matter at its own expense. In the event that (a) the employment
of separate counsel by an indemnified party has been authorized in writing by
the Borrowers, (b) the Borrowers have failed to assume the defense of such
matter within fifteen (15) days of notice thereof from the indemnified party, or
(c) the named parties to any such action (including impleaded parties) include
any indemnified party who has been advised by counsel that there may be one or
more legal defenses available to it or prospective bases for liability against
it, which are different from those available to or against the Borrowers, then
the Borrowers shall not have the right to assume the defense of such matter with
respect to such indemnified party. The Borrowers shall not compromise or settle
any such matter against an indemnified party without the written consent of the
indemnified party, which consent may not be unreasonably withheld or delayed.

(c)                All amounts payable by the Borrowers under this Section 14.5
shall, until paid, bear interest at the rate applicable to Base Rate Loans
hereunder (including any default rate) and be an obligation secured by the
Collateral.

(d)               Notwithstanding anything to the contrary contained herein,
unless an Event of Default exists, the aggregate maximum amount the Loan Parties
shall be charged for inspections, appraisals, field audits and similar
investigations and audits shall be $10,000 per calendar year.

        Section 15.6.      Confidentiality. The Agent and the Lenders agree to
use commercially reasonable efforts to keep in confidence all financial data and
other information relative to the affairs of Gerber and its Subsidiaries
heretofore furnished or which may hereafter be furnished to them pursuant to the
provisions of this Agreement and identified by the Borrowers as "Confidential";
provided, however, that this Section 15.6 shall not be applicable to information
otherwise disseminated to the public by Gerber or any of its Affiliates; and
provided further, however, that such obligation of the Agent and the Lenders
shall be subject to the Agent's or the Lenders', as the case may be, (a)
obligation to disclose such information pursuant to a request or order under
applicable laws and regulations or pursuant to a subpoena or other legal
process, (b) right to disclose any such information to bank examiners,
affiliates, auditors, accountants and counsel who agree to keep such information
confidential, and (c) right to disclose any such information (i) in connection
with the transactions set forth herein including assignments or the sale of
participation interests pursuant to Article 12, so long as such potential
assignees or participants shall agree in writing to be bound by the terms of
this Section 15.6, or (ii) in connection with any litigation or dispute
involving the Agent or any transfer or other disposition by the Agent or the
Lenders, as the case may be, of any of the Lender Obligations; provided that
information disclosed pursuant to this provision shall be so disclosed subject
to such procedures as are reasonably calculated to maintain the confidentiality
thereof.

71



--------------------------------------------------------------------------------



 

        Section 15.7.      Usury Limitation. All agreements between the
Borrowers and any Guarantor, the Agent and/or the Lenders are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to the Lenders for the use or the
forbearance of the Lender Obligations exceed the maximum permissible under
applicable law. As used herein, the term "applicable law" shall mean the law in
effect as of the date hereof; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this provision shall be governed by such new law as of its effective date. In
this regard, it is expressly agreed that it is the intent of the Borrowers, the
Agent, and the Lenders in the execution, delivery and acceptance of this
Agreement and the other Loan Documents to contract in strict compliance with the
laws of The Commonwealth of Massachusetts from time to time in effect. If, under
or from any circumstances whatsoever, fulfillment of any provision hereof or of
any of the Loan Documents at the time of performance of such provision shall be
due, shall involve transcending the limit of such validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from any circumstances
whatsoever the Lenders should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance of the Lender
Obligations and not to the payment of interest. This provision shall control
every other provision of all Loan Documents.

        Section 15.8.      Joint and Several Obligations. All obligations of the
Borrowers hereunder and under the Revolving Credit Notes, the Swingline Notes
and all other Loan Documents shall be joint and several obligations. Except as
otherwise expressly provided in the Loan Documents, the Borrowers waive
presentment, demand, protest, notice of acceptance, notice of indebtedness
incurred and all other notices of any kind, all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshaling of assets of the
Borrowers and their Subsidiaries, and all suretyship defenses generally.

        Section 15.9.      Judgment.

(a)                If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in U.S. Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase U.S. Dollars with such other
currency at the Spot Rate at 11:00 A.M. (Boston time) on the Business Day
preceding that on which final judgment is given.

(b)               If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in another currency into U.S. Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such alternative currency with U.S.
Dollars at the Spot Market at 11:00 A.M. (Boston time) on the Business Day
preceding that on which final judgment is given.

72



--------------------------------------------------------------------------------



 

(c)                The obligation of each Borrower in respect of any sum due
from it in any currency (the "Primary Currency") to any Lender or the Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent (as the case may be) against such loss, and if the amount of
the applicable Primary Currency so purchased exceeds such sum due to any Lender
or the Agent (as the case may be) in the applicable Primary Currency, such
Lender or the Agent (as the case may be) agrees to remit to each Borrower such
excess.

        Section 15.10.  Reliance on Representations and Actions of Gerber. The
Loan Parties hereby appoint Gerber as the agent of the Loan Parties to execute,
deliver and perform, on behalf of the Borrowers, any and all notices,
certificates, documents and actions to be executed, delivered or performed
hereunder or under any of the other Loan Documents, and the Loan Parties hereby
agree that the Agent and the Lenders may rely upon any representation, warranty,
certificate, notice (electronic or otherwise), document or telephone request
which purports to be executed or made or which the Agent or the Lenders in good
faith believe to have been executed or made by Gerber or any of its executive
officers, and the Loan Parties hereby further, jointly and severally, agree to
indemnify and hold the Agent and the Lenders harmless for any action, including
the making of the Revolving Credit Advances or the Swingline Loans hereunder,
and any loss or expense, taken or incurred by any of them as a result of their
good faith reliance upon any such representation, warranty, certificate, notice,
document or telephone request, absent their gross negligence or willful
misconduct.

        Section 15.11.  Platform. Documents required to be delivered pursuant to
Section 6.1 or Section 6.2 (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the Business Day ( if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient) (i) on which Gerber posts such
documents, or provides a link thereto on Gerber's website on the Internet at the
website address listed on Schedule 15.1; or (ii) on which such documents are
posted on Gerber's behalf on an Internet or intranet website, if any, to which
each Lender and the Agent have access (whether a commercial, third-party website
or whether sponsored by the Agent); provided that: (i) the Borrowers shall
deliver paper copies of such documents to the Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrowers shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of any Compliance Certificate required
hereunder to the Agent. Except for such Compliance Certificates, the Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above,

73



--------------------------------------------------------------------------------



 

and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

(b)               Each Borrower hereby acknowledges that (a) the Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform") and (b) certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
"Public Lender"). Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked "PUBLIC" which, at a minimum, shall mean that the word
"PUBLIC" shall appear prominently on the first page thereof; (x) by marking
Borrower Materials "PUBLIC," the Borrowers shall be deemed to have authorized
the Agent and the Issuing Bank and the Lenders to treat such Borrower Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to the Borrowers or their
respective securities for purposes of United States federal and state securities
laws; (y) all Borrower Materials marked "PUBLIC" are permitted to be made
available through a portion of the Platform designated "Public Investor;" and
(z) the Agent shall be entitled to treat any Borrower Materials that are not
marked "PUBLIC" as being suitable only for posting on a portion of the Platform
not designated "Public Investor."

        Section 15.12.  WAIVER OF JURY TRIAL; VENUE. THE BORROWER, THE OTHER
LOAN PARTIES, THE AGENT, THE ISSUING BANK AND THE LENDERS BY ACCEPTANCE OF THIS
AGREEMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE CREDITS HEREUNDER OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE BORROWERS AND THE OTHER LOAN
PARTIES HEREBY WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE LOAN PARTIES CERTIFY
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS TO ENTER INTO
THIS AGREEMENT AND PROVIDE THE CREDITS HEREUNDER. THE

74



--------------------------------------------------------------------------------



 

LOAN PARTIES AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF
MASSACHUSETTS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON BORROWERS BY MAIL AT THE ADDRESS SET FORTH IN SECTION 14.1. THE
LOAN PARTIES HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT FORUM.

        Section 15.13.  USA Patriot Act. Each Lender and Agent hereby notifies
the Loan Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Loan Parties,
which information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan in accordance with
the Patriot Act.

[Remainder of page intentionally left blank]

75



--------------------------------------------------------------------------------



 

        IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Agent and the
Lenders have caused this Credit and Guaranty Agreement to be executed by their
duly authorized officers as of the date set forth above.

                                                                                   
THE BORROWERS:

                                                                                   
GERBER SCIENTIFIC, INC.

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

 

                                                                                   
GERBER SCIENTIFIC INTERNATIONAL, INC.

By:  /s/                                                         
Name:
Title:

76



--------------------------------------------------------------------------------



 

GUARANTORS:

GERBER COBURN OPTICAL INTERNATIONAL, INC.

 

By:  /s/                                                         
Name:
Title:

GERBER SCIENTIFIC UK LTD.

 

By:  /s/                                                         
Name:
Title:

SPANDEX LIMITED

 

By:  /s/                                                         
Name:
Title:

GERBER SCIENTIFIC INTERNATIONAL LTD.

 

By:  /s/                                                         
Name:
Title:



--------------------------------------------------------------------------------



 

                                                                                   
THE AGENT:

                                                                                   
RBS CITIZENS, N.A., as Agent

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:



--------------------------------------------------------------------------------



 

THE LENDERS:

                                                                                   
RBS CITIZENS, N.A.

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

                                                                                   
Address:


                                                                                   
Telecopier No:
                                                                                   
Attention:



--------------------------------------------------------------------------------



 

                                                                                   
SOVEREIGN BANK

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

                                                                                   
Address:

                                                                                   
Telecopier No:
                                                                                   
Attention:



--------------------------------------------------------------------------------



 

                                                                                   
BANK OF AMERICA, N.A.

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

                                                                                   
Address:


                                                                                   
Telecopier No:
                                                                                   
Attention:



--------------------------------------------------------------------------------



 

                                                                                   
HSBC BANK USA, NATIONAL ASSOCIATION

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

                                                                                   
Address:


                                                                                   
Telecopier No:
                                                                                   
Attention:



--------------------------------------------------------------------------------



 

                                                                                   
JP MORGAN CHASE BANK N.A.

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

                                                                                   
Address:


                                                                                   
Telecopier No:
                                                                                   
Attention:

                                                                                   



--------------------------------------------------------------------------------



 

                                                                                   
MERRILL LYNCH CAPITAL CORPORATION

                                                                                   
By:  /s/                                                         
                                                                                   
Name:
                                                                                   
Title:

                                                                                   
Address:

                                                                                   
Telecopier No:
                                                                                   
Attention: